Exhibit 10.1

EXECUTION VERSION

 

 

 

 

LOGO [g311657g84k03.jpg]

CREDIT AGREEMENT

dated as of

March 5, 2012

among

FURMANITE WORLDWIDE, INC.

and

CERTAIN SUBSIDIARIES

as Borrowers

and

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

WELLS FARGO BANK, N.A.,

as Syndication Agent

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arranger and Joint Bookrunner

J.P. MORGAN SECURITIES LLC,

as Bookrunner and Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I

  

Definitions

  

Section 1.01

  Defined Terms      1   

Section 1.02

  Classification of Loans and Borrowings      24   

Section 1.03

  Terms Generally      24   

Section 1.04

  Accounting Terms; GAAP      25   

Section 1.05

  Exchange Rate Calculations      25   

Section 1.06

  Additional Alternative Currencies      26   

Article II

  

The Credits

  

Section 2.01

  Commitments      27   

Section 2.02

  Loans and Borrowings      27   

Section 2.03

  Requests for Revolving Borrowings      28   

Section 2.04

  Intentionally Omitted      29   

Section 2.05

  Swingline Loans      29   

Section 2.06

  Letters of Credit      30   

Section 2.07

  Funding of Borrowings      34   

Section 2.08

  Interest Elections      35   

Section 2.09

  Termination and Reduction of Commitments; Increase in Revolving Commitments   
  36   

Section 2.10

  Repayment and Amortization of Loans; Evidence of Debt      38   

Section 2.11

  Prepayment of Loans      39   

Section 2.12

  Fees      40   

Section 2.13

  Interest      40   

Section 2.14

  Alternate Rate of Interest      41   

Section 2.15

  Increased Costs      42   

Section 2.16

  Break Funding Payments      43   

Section 2.17

  Taxes      44   

Section 2.18

  Payments Generally; Allocation of Proceeds; Sharing of Set-offs      47   

Section 2.19

  Mitigation Obligations; Replacement of Lenders      49   

Section 2.20

  Defaulting Lenders      50   

Section 2.21

  Returned Payments      52   

Section 2.22

  Banking Services and Swap Agreements      52   

Section 2.23

  Designated Borrowers      52   

Section 2.24

  Dollar Equivalent Determinations      53   

Section 2.25

  Currency Conversion      54   

Section 2.26

  Additional Reserve Costs      54   

Section 2.27

  Substitution of Euro for National Currency      55   

 

i



--------------------------------------------------------------------------------

Article III   

Representations and Warranties

  

Section 3.01

  Existence, Qualification and Power      55   

Section 3.02

  Authorization; No Contravention      55   

Section 3.03

  Governmental Authorization; Other Consents      56   

Section 3.04

  Binding Effect      56   

Section 3.05

  Financial Statements; No Material Adverse Effect      56   

Section 3.06

  Litigation      56   

Section 3.07

  No Default      57   

Section 3.08

  Ownership of Property; Liens      57   

Section 3.09

  Environmental Compliance      57   

Section 3.10

  Insurance      57   

Section 3.11

  Taxes      57   

Section 3.12

  ERISA Compliance      57   

Section 3.13

  Subsidiaries; Equity Interests      58   

Section 3.14

  Subsidiary Guarantors      58   

Section 3.15

  Margin Regulations; Investment Company Act      59   

Section 3.16

  Disclosure      59   

Section 3.17

  Compliance with Laws      59   

Section 3.18

  Taxpayer Identification Number; Other Identifying Information      59   

Section 3.19

  Intellectual Property; Licenses, Etc      59   

Section 3.20

  Representations as to Foreign Obligors      60   

Section 3.21

  Solvency      61   

Section 3.22

  Casualty, Etc      61   

Section 3.23

  Collateral Documents      61   

Section 3.24

  Authorization; Enforceability      61   

Section 3.25

  USA PATRIOT Act, OFAC and Other Regulations      61   

Article IV

  

Conditions

  

Section 4.01

  Effective Date      62   

Section 4.02

  Each Credit Event      65   

Article V

  

Affirmative Covenants

  

Section 5.01

  Financial Statements      66   

Section 5.02

  Certificates; Other Information      67   

Section 5.03

  Notices      69   

Section 5.04

  Payment of Obligations      69   

Section 5.05

  Preservation of Existence, Etc      69   

Section 5.06

  Maintenance of Properties      70   

Section 5.07

  Maintenance of Insurance      70   

 

ii



--------------------------------------------------------------------------------

Section 5.08

  Compliance with Laws      70   

Section 5.09

  Books and Records      70   

Section 5.10

  Inspection Rights      70   

Section 5.11

  Use of Proceeds      70   

Section 5.12

  Environmental Matters      71   

Section 5.13

  Further Assurances      71   

Section 5.14

  Compliance with Terms of Leaseholds      71   

Section 5.15

  Material Contracts      71   

Section 5.16

  Approvals and Authorizations      72   

Section 5.17

  Additional Subsidiary Guarantors      72   

Section 5.18

  Additional Collateral      72   

Section 5.19

  Consolidated Assets and Revenue      72   

Section 5.20

  Post Closing Covenants      73   

Article VI

  

Negative Covenants

  

Section 6.01

  Liens      73   

Section 6.02

  Investments      75   

Section 6.03

  Indebtedness      77   

Section 6.04

  Fundamental Changes      78   

Section 6.05

  Dispositions      78   

Section 6.06

  Restricted Payments      79   

Section 6.07

  Change in Nature of Business      79   

Section 6.08

  Transactions with Affiliates      79   

Section 6.09

  Burdensome Agreements      79   

Section 6.10

  Use of Proceeds      80   

Section 6.11

  Amendment of Organization Documents      80   

Section 6.12

  Accounting Changes      80   

Section 6.13

  Prepayment, Etc. of Subordinated Indebtedness      80   

Section 6.14

  Amendment; Etc. of Documents related to Indebtedness      80   

Section 6.15

  Financial Covenants      80   

Section 6.16

  Sale and Leaseback Transactions      80   

Section 6.17

  OFAC      80   

Section 6.18

  Limitations on Furmanite Holdings B.V.      81   

 

iii



--------------------------------------------------------------------------------

Article VII    Events of Default    Article VIII    The Administrative Agent   
Article IX    Parallel Debt    Article X    Miscellaneous   

Section 10.01

  Notices      88   

Section 10.02

  Waivers; Amendments      90   

Section 10.03

  Expenses; Indemnity; Damage Waiver      92   

Section 10.04

  Successors and Assigns      93   

Section 10.05

  Survival      97   

Section 10.06

  Counterparts; Integration; Effectiveness      97   

Section 10.07

  Severability      97   

Section 10.08

  Right of Setoff      98   

Section 10.09

  Governing Law; Jurisdiction; Consent to Service of Process      98   

Section 10.10

  WAIVER OF JURY TRIAL      98   

Section 10.11

  Headings      99   

Section 10.12

  Confidentiality      99   

Section 10.13

  Several Obligations; Nonreliance; Violation of Law      99   

Section 10.14

  USA PATRIOT Act      100   

Section 10.15

  Disclosure      100   

Section 10.16

  Appointment for Perfection      100   

Section 10.17

  Interest Rate Limitation      100   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

Commitment Schedule

Schedule 1.01 — Mandatory Costs Rate Schedule Schedule

3.08 — Ownership of Property; Liens Schedule

3.09 — Environmental Compliance Schedule

3.13 — Subsidiaries, Equity Interests Schedule

3.18 — Entity Information Schedule

3.19 — Intellectual Property; Licenses Schedule

5.01 — Financial Statements Schedule

6.01 — Liens Schedule

6.02 — Investments Schedule

6.03 — Indebtedness

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Compliance Certificate

Exhibit C — Form of Designated Borrower Request and Assumption Agreement

Exhibit D — Form Designated Borrower Notice

Exhibit E — Form of Opinion

Exhibit F-1 — Form of Tax Certificate

Exhibit F-2 — Form of Tax Certificate

Exhibit G — Form of Borrowing Request

 

v



--------------------------------------------------------------------------------

DEFINITIONS

 

     Page  

ABR

     1   

ACI

     10   

Act

     100   

Additional Cost Rate

     1   

Adjusted Eurocurrency Rate

     1   

Administrative Agent

     1   

Administrative Questionnaire

     1   

Affiliate

     1   

Aggregate Revolving Exposure

     1   

Agreement

     1   

Alternate Base Rate

     1   

Anti-Terrorism Law

     2   

Applicable Foreign Obligor Documents

     60   

Applicable Percentage

     2   

Applicable Rate

     2   

Approved Fund

     95   

Assignment and Assumption

     3   

AUD

     3   

Audited Financial Statements

     56   

Australian Dollar

     3   

Availability

     3   

Availability Period

     3   

Available Foreign Currencies

     3   

Available Foreign Currency Sublimit

     3   

Available Revolving Commitment

     3   

Banking Services

     4   

Banking Services Obligations

     4   

Bankruptcy Event

     4   

Blocked Person

     4   

Board

     4   

Borrower

     4   

Borrower Materials

     68   

Borrowers

     4   

Borrowing

     4   

Borrowing Request

     4   

BPS Denominated Loan

     5   

British Pounds Sterling

     5   

Business Day

     5   

Capital Expenditures

     5   

Capital Lease Obligations

     5   

Change in Control

     5   

Change in Law

     6   

 

vi



--------------------------------------------------------------------------------

Charges

     100   

Chase

     6   

Class

     6   

Code

     6   

Collateral

     6   

Collateral Access Agreement

     6   

Collateral Account

     6   

Collateral Documents

     6   

Commitment

     6   

Commitment Schedule

     7   

Company

     7   

Compliance Certificate

     7   

Contractual Obligation

     7   

Control

     7   

Corresponding Foreign Obligations

     7   

Corresponding Obligations

     7   

Credit Party

     7   

Deductible Amount

     88   

Default

     7   

Defaulting Lender

     7   

Designated Borrower

     1   

Dispose

     8   

Disposition

     8   

Document

     8   

Dollar Denominated Loans

     8   

Dollar Equivalent

     8   

dollars

     8   

Domestic Subsidiary

     8   

Dormant Subsidiary

     8   

Dutch Collateral

     8   

EBITDA

     8   

Effective Date

     9   

Eligible Liabilities

     2   

Environmental Laws

     9   

Environmental Liability

     9   

Environmental Permits

     9   

Equity Interests

     9   

ERISA

     9   

ERISA Affiliate

     9   

ERISA Event

     9   

EURIBOR Rate

     10   

Euro

     10   

Euro Denominated Loan

     10   

Eurodollar

     11   

Event of Default

     11   

Events of Default

     81   

 

vii



--------------------------------------------------------------------------------

Excess Cash

     11   

Exchange Rate

     11   

Excluded Taxes

     11   

Existing Credit Agreement

     12   

Facility Office

     2   

FATCA

     12   

FBE

     10   

Federal Funds Effective Rate

     12   

Fee Tariffs

     2   

Fees Rules

     2   

FIFL

     12   

Financial Officer

     12   

FIRREA

     12   

Fixed Charge Coverage Ratio

     12   

Fixed Charges

     12   

Fixtures

     12   

FL

     12   

Foreign Deductible Amount

     88   

Foreign Loan Party

     13   

Foreign Obligor

     13   

Foreign Received Amount

     88   

Foreign Subsidiary

     13   

Funded Indebtedness

     13   

Funding Accounts

     63   

GAAP

     13   

Governmental Authority

     13   

Guarantee

     13   

guarantor

     13   

Guaranty and Collateral Agreement

     13   

Hazardous Materials

     13   

IFRS

     14   

Indebtedness

     14   

Indemnified Taxes

     14   

Indemnitee

     92   

Information

     99   

Intercompany Note

     14   

Interest Election Request

     14   

Interest Expense

     14   

Interest Payment Date

     15   

Interest Period

     15   

IP Rights

     60   

IRS

     15   

Issuing Bank

     15   

LC Collateral Account

     33   

LC Disbursement

     16   

LC Exposure

     16   

 

viii



--------------------------------------------------------------------------------

Lenders

     16   

Lending Office

     16   

Letter of Credit

     16   

Leverage Ratio

     16   

LIBO Rate

     10   

Lien

     16   

Loan Documents

     16   

Loan Guarantor

     17   

Loan Parties

     17   

Loans

     17   

Mandatory Costs

     17   

Material Adverse Effect

     17   

Material Contract

     17   

Material Indebtedness

     17   

Material Subsidiary

     17   

Maturity Date

     18   

Maximum Rate

     100   

Minimum Asset Coverage Ratio

     18   

Mortgages

     18   

Multiemployer Plan

     18   

Net Income

     18   

Non-U.S. Lender

     18   

Obligations

     18   

Off-Balance Sheet Liability

     18   

Organization Documents

     19   

Other Connection Taxes

     19   

Other Taxes

     19   

Parallel Debt

     19, 87   

Parallel Debt Foreign Obligations

     19, 87   

parent

     22   

Parent

     19   

Parent Pledge Agreement

     19   

Participant

     96   

Participant Register

     96   

Participating Member State

     19   

PBGC

     20   

Person

     20   

Plan

     20   

Platform

     68   

primary obligor

     13   

Prime Rate

     20   

Public Lender

     68   

Received Amount

     88   

Recipient

     20   

Reference Banks

     4   

Register

     95   

 

ix



--------------------------------------------------------------------------------

Related Parties

     20   

Report

     20   

Required Lenders

     20   

Requirement of Law

     20   

Reset Date

     25   

Responsible Officer

     20   

Restricted Payment

     21   

Revolving Exposure

     21   

Revolving Loan

     21   

SEC

     21   

Secured Obligations

     21   

Secured Parties

     21   

Solvency

     21   

Solvent

     21   

Special Deposits

     2   

Standby LC Exposure

     22   

Statutory Reserve Rate

     22   

Subordinated Indebtedness

     22   

subsidiary

     22   

Subsidiary

     22   

Subsidiary Guarantors

     23   

Swap Agreement

     23   

Swap Obligations

     23   

Swingline Exposure

     23   

Swingline Lender

     23   

Swingline Loan

     23   

Tangible Assets

     23   

TARGET

     23   

Tariff Base

     2   

Taxes

     23   

Total Indebtedness

     23   

Transactions

     24   

Type

     24   

U.S. Person

     24   

UCC

     24   

United Kingdom

     24   

Unliquidated Obligations

     24   

Withdrawal Liability

     24   

Withholding Agent

     24   

 

x



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of March 5, 2012 (as it may be amended or modified
from time to time, this “Agreement”), among FURMANITE WORLDWIDE, INC., a
Delaware corporation (the “Company”), certain Subsidiaries of the Company party
hereto pursuant to Section 2.23 (each a “Designated Borrower”, and, together
with the Company, the “Borrowers” and, each a “Borrower”), the other Loan
Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent (the “Administrative Agent”).

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the sum of (a) (i) the Eurocurrency
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate,
plus (b) in the case of Loans by a Lender from its office or branch in the
United Kingdom or any Participating Member State, Mandatory Costs.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and its Affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day (b) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1% and (c) the Adjusted Eurocurrency Rate for
a one month interest period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Adjusted Eurocurrency Rate for any day shall be based on
the rate appearing on the Reuters Screen

 

1



--------------------------------------------------------------------------------

LIBOR01 Page (or on any successor or substitute page) at approximately 11:00
a.m. London time on such day (without any rounding). Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted Eurocurrency Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted Eurocurrency Rate, respectively.

“Anti-Terrorism Law” any Requirement of Law related to money laundering or
financing terrorism including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA PATRIOT
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans, a percentage equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the aggregate Commitments or, if the Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon such Lender’s share of
the Aggregate Revolving Exposures at that time; provided that, in accordance
with Section 2.20, so long as any Lender shall be a Defaulting Lender, such
Defaulting Lender’s Commitment shall be disregarded in the calculations under
clause (a) above.

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Eurocurrency
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Leverage
Ratio as of the most recent determination date, provided that until the delivery
to the Administrative Agent, pursuant to Section 5.01, of the Company’s
consolidated financial information for the Company’s first fiscal quarter ending
after the Effective Date, the “Applicable Rate” shall be the applicable rate per
annum set forth below in Category 1:

 

Leverage Ratio    Eurocurrency
Spread     ABR
Spread     Commitment
Fee Rate  

Category 1
<1.00 to 1.00

     1.25 %      0.25 %      0.25 % 

Category 2
£ 2.00 to 1.00 but
³ 1.00 to 1.00

     1.75 %      0.75 %      0.25 % 

Category 3
> 2.00 to 1.00

     2.25 %      1.25 %      0.30 % 

 

2



--------------------------------------------------------------------------------

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Company based upon the Company’s annual or
quarterly consolidated financial statements delivered pursuant to Section 5.01
and (b) each change in the Applicable Rate resulting from a change in the
Leverage Ratio shall be effective during the period commencing on and including
the date of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change, provided that the Leverage Ratio
shall be deemed to be in Category 3 (i) at any time that an Event of Default has
occurred and is continuing or (ii) at the option of the Administrative Agent or
at the request of the Required Lenders if the Company fails to deliver the
annual or quarterly consolidated financial statements required to be delivered
by it pursuant to Section 5.01, during the period from the expiration of the
time for delivery thereof until such consolidated financial statements are
delivered. If at any time the Administrative Agent determines that the financial
statements upon which the Applicable Rate was determined were incorrect (whether
based on a restatement, fraud or otherwise), the Borrowers shall be required to
retroactively pay upon demand any additional amount that the Borrowers would
have been required to pay if such financial statements had been accurate at the
time they were delivered.

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Available Foreign Currencies” means Euros, British Pounds Sterling, and
Australian Dollars.

“Available Foreign Currency Sublimit” means an amount equal to the lesser of the
Commitments and $50,000,000. The Available Foreign Currency Sublimit is part of,
and not in addition to, the Commitments.

“AUD” or “Australian Dollar” means the lawful currency of Australia.

“Availability” means, at any time, an amount equal to (a) the aggregate
Commitments minus (b) the Aggregate Revolving Exposure (calculated, with respect
to any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Revolving Commitment” means, at any time, the aggregate Commitments
minus the Aggregate Revolving Exposure (calculated, with respect to any
Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

 

3



--------------------------------------------------------------------------------

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Blocked Person” any Person that (i) is publicly identified on the most current
list of “Specially Designated Nationals and Blocked Persons” published by the
Office of Foreign Assets Control of the US Department of the Treasury “OFAC” or
resides, is organized or chartered, or has a place of business in a country or
territory subject to OFAC sanctions or embargo programs or (ii) is publicly
identified as prohibited from doing business with the United States under the
International Emergency Economic Powers Act, the Trading With the Enemy Act, or
any other Requirement of Law.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” or “Borrowers” means, individually or collectively, the Company and
each Designated Borrower.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Company for a Revolving Borrowing in
accordance with Section 2.03.

 

4



--------------------------------------------------------------------------------

“BPS Denominated Loan” means a Loan denominated in British Pounds Sterling.

“British Pounds Sterling” means the lawful currency of the United Kingdom.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which (i) with respect to Dollar Borrowings in the United States, commercial
banks in New York City are authorized or required by law to remain closed; and
(ii) with respect to all other Borrowings, commercial banks in New York City are
authorized or required by law to remain closed; provided that, (1) when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Australian Dollar deposits,
Dollar deposits, British Pounds Sterling deposits, or Euro deposits in the
London interbank market, (2) when used in connection with the determination of
the Dollar Equivalent of any amount denominated in AUD, “Business Day” shall
also exclude any other day on which banks are required or authorized to close in
Australia, and (3) when used in connection with the determination of the Dollar
Equivalent of any amount denominated in British Pounds Sterling or Euros,
“Business Day” shall also exclude any other day on which banks are required or
authorized to close in London, England and on which all relevant parts of TARGET
are not operational.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 25% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were neither (i) nominated by the
board of directors of the Parent nor (ii) appointed by directors so nominated;
or (c) the acquisition of direct or indirect Control of the Company by any
Person or group other than Parent; or (d) the Parent shall cease to own, free
and clear of all Liens or other encumbrances other than Liens to secure the
Secured Obligations, all of the outstanding voting Equity Interests of the
Company and the other Borrowers on a fully diluted basis.

 

5



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Lenders, to secure the Secured Obligations.

“Collateral Access Agreement” has the meaning assigned to such term in the
Guaranty and Collateral Agreement.

“Collateral Account” has the meaning assigned to such term in the Guaranty and
Collateral Agreement.

“Collateral Documents” means, collectively, the Guaranty and Collateral
Agreement, the Mortgages, the Parent Pledge Agreement, and any other documents
pursuant to which a Person grants a Lien upon any real or personal property as
security for payment of the Secured Obligations or any part thereof.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Exposure hereunder,
as such commitment may be reduced or increased from time to time pursuant to
(a) Section 2.09 and (b) assignments by or to such Lender pursuant to
Section 10.04. The initial amount of each Lender’s

 

6



--------------------------------------------------------------------------------

Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$75,000,000.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Company” means Furmanite Worldwide, Inc., a Delaware corporation.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Foreign Obligations” means the Secured Obligations owing by any
Foreign Loan Party and the Obligations pursuant to the Guaranty and Collateral
Agreement of any Loan Party but only to the extent guaranteeing Obligations of
any Foreign Loan Party as they may exist from time to time, in each case other
than the Parallel Debt or the Parallel Debt Foreign Obligations.

“Corresponding Obligations” means the Secured Obligations as they may exist from
time to time, other than the Parallel Debt and the Parallel Debt Foreign
Obligations.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding

 

7



--------------------------------------------------------------------------------

obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent to funding a Loan under this Agreement (specifically
identified and including the particular Default, if any) cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swingline Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Document” has the meaning assigned to such term in the Guaranty and Collateral
Agreement.

“Dollar Denominated Loans” means Loans which are denominated in Dollars.

“Dollar Equivalent” means, on any date of determination, (1) with respect to any
amount in Dollars, such amount, and (2) with respect to any amount in any other
currency, the equivalent in Dollars of such amount determined by the
Administrative Agent using the applicable Exchange Rate in effect on such date
of determination.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Dormant Subsidiary” means any Subsidiary that (a) conducts no business
activities, (b) has no assets in excess of $25,000 (or its equivalent in the
applicable currency) in the aggregate, (c) has no liabilities (contingent or
otherwise) in excess of $25,000 (or its equivalent in the applicable currency)
in the aggregate, and (d) has no subsidiary.

“Dutch Collateral” means any and all property subject to the Collateral
Documents owned, leased or operated by a Person expressed to be organized under
and governed by the laws of the Netherlands and any and all other property of
any such Loan Party, now existing or hereafter acquired, that may at any time be
or become subject to a security interest or Lien in favor of the Administrative
Agent, on behalf of itself and the Lenders, to secure the Secured Obligations.

 

8



--------------------------------------------------------------------------------

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary non-cash charges for such period
and (v) any other non-cash charges for such period (but excluding any non-cash
charge in respect of an item that was included in Net Income in a prior period),
minus (b) without duplication and to the extent included in Net Income, (i) any
cash payments made during such period in respect of non-cash charges described
in clause (a)(v) taken in a prior period and (ii) any extraordinary gains and
any non-cash items of income for such period, all calculated for the Company and
its Subsidiaries on a consolidated basis in accordance with GAAP.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permits” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of

 

9



--------------------------------------------------------------------------------

ERISA), whether or not waived; (c) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by any Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by any Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by any Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Euro” means the single currency unit of the Participating Member States.

“Euro Denominated Loan” means a Loan denominated in Euros.

“Eurocurrency Rate” means, (a) with respect to any Eurocurrency Borrowing for
any Interest Period, the rate appearing on, in the case of Dollars, Reuters
Screen LIBOR01 Page and, in the case of any Available Foreign Currency (other
than Euros), the appropriate page of such service which displays British Bankers
Association Interest Settlement Rates for deposits in such Available Foreign
Currency (or, in each case, on any successor or substitute page of such service,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in the relevant
Available Foreign Currency in the London interbank market) at approximately
11:00 a.m., London time, (x) two (2) Business Days prior to the commencement of
such Interest Period, in the case of Eurocurrency Loans denominated in Dollars
and (y) two (2) Business Days prior to (or, in the case of Loans denominated in
British Pounds Sterling, on the day of) commencement of such Interest Period, in
the case of Eurocurrency Loans denominated in an Available Foreign Currency, as
the rate for deposits in the applicable currency with a maturity comparable to
such Interest Period and (b) with respect to any Eurocurrency Borrowing
denominated in Euros for any Interest Period, the rate appearing on the “EURIBOR
01” screen of the Reuters Telerate Service (or any successor or substitute page
for such Service providing rate quotations comparable to those currently
provided on such page of such Service as determined by the Administrative Agent
from time to time) (it being understood that this rate is the Euro interbank
offered rate (known as the “EURIBOR Rate”) sponsored by the Banking Federation
of the European Union (known as the “FBE”) and the Financial Markets Association
(known as the “ACI”)) at approximately 11:00 a.m., Brussels time, two Business
Days prior to the commencement of such Interest Period, as the rate for deposits
in Euros with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurocurrency Borrowing for such Interest Period shall be
the rate per annum (rounded upwards, if necessary, to the next 1/100th of 1%)
equal to the arithmetic average of the rates at which deposits in dollars or the
applicable Available Foreign Currency approximately equal in principal amount to
the Dollar Equivalent of $5,000,000 and for a

 

10



--------------------------------------------------------------------------------

maturity comparable to such Interest Period are offered to the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two (2) Business Days
prior to (or, in the case of Loans denominated in British Pounds Sterling, on
the day of) the commencement of such Interest Period.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash” means at any time, all unrestricted cash on hand of the Company
and its Material Subsidiaries minus $5,000,000.

“Exchange Rate” means on any day, with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m., London time, on such day on the applicable
Reuters currency page for such currency other than Dollars. In the event that
such rate does not appear on the applicable Reuters currency page, the Exchange
Rate shall be determined by reference to such other publicly available service
for displaying exchange rates as may be agreed upon by the Administrative Agent
and the applicable Borrower, or, in the absence of such agreement, such Exchange
Rate shall instead be the arithmetic average of the spot rates of exchange of
the Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency other than Dollars are then being
conducted, at or about 10:00 a.m., Dallas time, on such date for the purchase of
Dollars for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the applicable Borrower, may use
any reasonable method it deems appropriate in good faith to determine such rate,
and such determination shall be conclusive absent manifest error.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which any Borrower is located
and (c) in the case of a Non U.S. Lender (other than an assignee pursuant to a
request by a Borrower under Section 2.19(b)), any U.S. Federal withholding Taxes
resulting from any law in effect (including FATCA) on the date such Non U.S.
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Non U.S. Lender’s failure to comply with
Section 2.17(f), except to the extent that such Non U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding Taxes pursuant to Section 2.17(a).

 

11



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Credit Agreement dated as of
July 31, 2009, among the Company, certain subsidiaries of the Company, Bank of
America, N.A., as administrative agent, and a syndicate of lenders, as amended
by First Amendment to Credit Agreement dated as of September 24, 2010.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“FIFL” means Furmanite International Finance Limited, a corporation organized
under the Laws of the United Kingdom.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.

“FIRREA” means the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989, as amended from time to time.

“Fixed Charges” means, for any period, without duplication, Interest Expense,
plus scheduled principal payments on Indebtedness actually made, plus expense
for taxes paid in cash, plus Restricted Payments paid in cash, all calculated
for the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus the unfinanced portion of Capital Expenditures (Capital Expenditures paid
with Revolving Loans shall be treated as unfinanced Capital Expenditures) for
the period of four fiscal quarters ended on such date (or if such date is not
the last day of a fiscal quarter, ended on the last day of the fiscal quarter
most recently ended prior to such date) to (b) Fixed Charges for the period of
four fiscal quarters ended on such date (or if such date is not the last day of
a fiscal quarter, ended on the last day of the fiscal quarter most recently
ended prior to such date), all calculated for the Company and its Subsidiaries
on a consolidated basis in accordance with GAAP.

“Fixtures” has the meaning assigned to such term in the Guaranty and Collateral
Agreement.

“FL” means Furmanite Limited, a corporation organized under the Laws of the
United Kingdom.

 

12



--------------------------------------------------------------------------------

“Foreign Loan Party” means any Loan Party that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary of the
Company.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“Funded Indebtedness” means Indebtedness of the types described in (a) through
(f), (h), (i), (l), (m) and the last sentence of the definition of Indebtedness.

“Funding Accounts” has the meaning assigned to such term in Section 4.01(i).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranty and Collateral Agreement” means that certain Guaranty and Collateral
Agreement of even date herewith among the Administrative Agent and the Loan
Parties, as the same may be amended, supplemented, restated or otherwise
modified from time to time.

 

13



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
obligations of such Person under any liquidated earn-out, (l) net obligations of
such Person under Swap Agreements, and (m) any other Off-Balance Sheet Liability
of such Person. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Intercompany Note” means any promissory note evidencing loans made by any
grantor to any Borrower or any Subsidiary.

“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.02.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Company and its Subsidiaries
for such period with respect to all outstanding Indebtedness of the Company and
its Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptances and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for the Company and its Subsidiaries for such period in
accordance with GAAP.

 

14



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each calendar quarter and the
Maturity Date, and (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
(and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period) and the Maturity Date, and (c) with respect to any
Swingline Loan, the day that such Swingline Loan is required to be repaid and
the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Eurocurrency Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Company may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Investment(s)” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person and including loans and advances
made in the ordinary course of business in connection with cash management, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit,
and its successors in such capacity as provided in Section 2.06(i). The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

15



--------------------------------------------------------------------------------

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the Standby LC Exposure. The LC Exposure of
any Lender at any time shall be its Applicable Percentage of the aggregate LC
Exposure.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Lending Office” means, with respect to any Lender, the “Lending Office” of such
Lender (or an Affiliate of such Lender) designated for each Type and/or currency
of Loan in the Administrative Questionnaire submitted by such Lender or such
other office of such Lender (or an Affiliate of such Lender) as such Lender may
from time to time specify to the Administrative Agent and the Borrowers as the
office by which its Loans and Letters of Credit of such Type and/or currency are
to be made and maintained.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, on any date, the ratio of (a) Funded Indebtedness on
such date minus Excess Cash on such date to (b) EBITDA for the period of four
consecutive fiscal quarters ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter most
recently ended prior to such date).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, and
all other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

 

16



--------------------------------------------------------------------------------

“Loan Guarantor” means each Loan Party.

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor, each
Designated Borrower, and any other Person who becomes a party to this Agreement
or is or hereafter becomes a party to the Guarantee and Collateral Agreement and
their successors and assigns.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans.

“Mandatory Costs” means the cost imputed to the Lenders of compliance with the
requirements of (1) the Bank of England or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (2) European Central Bank, expressed as a rate per annum and determined in
accordance with Schedule 1.01.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company or the Company and its Subsidiaries taken as a whole, (b) the ability of
any Loan Party to perform any of its obligations under the Loan Documents to
which it is a party, (c) the Collateral, or the Administrative Agent’s Liens (on
behalf of itself and the Lenders) on the Collateral or the priority of such
Liens, or (d) the rights of or benefits available to the Administrative Agent,
the Issuing Bank or the Lenders under any of the Loan Documents.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $1,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $1,000,000. For purposes of determining Material Indebtedness, the
“obligations” of any Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Material Subsidiary” means (a) each Domestic Subsidiary other than a Dormant
Subsidiary, (b) each Foreign Subsidiary organized under the Laws of the United
Kingdom or Australia, other than a Dormant Subsidiary, (c) Furmanite Holding
B.V., a Foreign Subsidiary organized under the Laws of the Netherlands and
(d) each other Foreign Subsidiary whose (i) consolidated assets constituted 5%
(7.5% for Foreign Subsidiaries organized under the Laws of France or Norway) or
more of the consolidated assets of the Company and its Subsidiaries as of the
end of the most recently ended fiscal quarter of the Company or
(ii) consolidated gross revenues constituted 5% (7.5% for Foreign Subsidiaries
organized under the Laws of France or Norway) or more of the consolidated gross
revenues of the Company and its Subsidiaries for the most recently ended four
fiscal quarter period of the Company.

 

17



--------------------------------------------------------------------------------

“Maturity Date” means February 28, 2017 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Minimum Asset Coverage Ratio” means, on any date, the ratio of (a) unrestricted
cash plus net accounts receivable plus net inventory plus net property, plant
and equipment of the Company and its Material Subsidiaries that are subject to a
first priority perfected lien in favor of the Administrative Agent to (b) Funded
Indebtedness on such date.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, on real property of a Loan Party,
including any amendment, modification or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Company or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Company or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Loan Documents.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

 

18



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b).

“Parallel Debt” has the meaning assigned to such term in Article IX.

“Parallel Debt Foreign Obligations” has the meaning assigned to such term in
Article IX.

“Parent” means Furmanite Corporation, a Delaware corporation.

“Parent Pledge Agreement” means that certain Pledge Agreement of even date
herewith between the Administrative Agent and Parent, as the same may be
amended, restated, or otherwise modified from time to time.

“Participant” has the meaning assigned to such term in Section 10.04(c).

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Community relating to the Economic and Monetary
Union.

 

19



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Register” has the meaning assigned to such term in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, the Administrative Agent and Lenders
(other than Defaulting Lenders) having Revolving Exposure and unused Commitments
representing at least 51% of the sum of the Aggregate Revolving Exposure and
unused Commitments.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

20



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company plus (b) any other payments
to Parent or any of its Subsidiaries (other than the Company and its
Subsidiaries).

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans, LC Exposure
and Swingline Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Obligations owing to one or more Lenders or
their respective Affiliates or any Person that was a Lender (or an Affiliate of
a Lender) at the time it entered into the agreement for the Swap Obligation but
has ceased to be a Lender (or whose Affiliate has ceased to be a Lender) under
this Agreement; provided, however, that for any Swap Obligations to be included
as Secured Obligations, the applicable provider thereof must have previously
provided a notice to the Administrative Agent which shall provide the following
information: (i) the existence of such Swap Obligation and (ii) the maximum
dollar amount (if reasonably capable of being determined) of obligations arising
thereunder (the “Swap Amount”). The Swap Amount may be changed from time to time
upon written notice to the Administrative Agent by the applicable provider. Any
Swap Obligation incurred from and after the time that the Lenders have received
written notice from the Company or the Administrative Agent that a Default
exists, until such Default has been waived, shall not be included as Secured
Obligations.

“Secured Parties” means the Lenders and their Affiliates to whom the Secured
Obligations are owing which are or are purported to be secured by the Collateral
under the Collateral Documents.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur

 

21



--------------------------------------------------------------------------------

debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit plus (b) the aggregate
amount of all LC Disbursements relating to standby Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrowers. The Standby LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
aggregate Standby LC Exposure.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurocurrency Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

 

22



--------------------------------------------------------------------------------

“Subsidiary Guarantors” means, collectively, all Material Subsidiaries of the
Company, other than any Material Subsidiary that is a Dormant Subsidiary.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Loan Party means any and all obligations of such Loan
Party, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.

“Swingline Exposure” means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans. The Swingline Exposure of any Lender at any
time shall be its Applicable Percentage of the aggregate Swingline Exposure.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“Tangible Assets” means, with respect to any Person, all the assets of such
Person less the amount of any write-up in the book value of any assets resulting
from the revaluation thereof, less the aggregate amount of all amounts appearing
on the asset side of the balance sheet for goodwill, patents, patent rights,
trademarks, trade names, copyrights, franchises, treasury stock, organizational
expenses, prepaid expenses and other intangible items, if any, all determined in
accordance with GAAP.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of the Company and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

23



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the Plan
pursuant to Section 412 of the Code for the applicable plan year.

“United Kingdom” means The United Kingdom of Great Britain and Northern Ireland
and, for the avoidance of doubt includes England, Scotland and Wales.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated, including any
Secured Obligation that is: (a) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (b) any other obligation
(including any guarantee) that is contingent in nature; or (c) an obligation to
provide collateral to secure any of the foregoing types of obligations.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Company and the Administrative Agent.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words

 

24



--------------------------------------------------------------------------------

“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof the Company migrates to IFRS or there occurs any change in GAAP
or in the application thereof on the operation of any provision hereof and the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of such migration to IFRS or
change in GAAP or in the application thereof (or if the Administrative Agent
notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such migration to IFRS or change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such migration or change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

Section 1.05 Exchange Rate Calculations. Two Business Days prior to each
Borrowing Date (or, in the case of Loans denominated in British Pounds Sterling,
on such Borrowing Date), continuation or conversion date, and date of issuance
of amendment of a Letter of Credit, and such additional dates as the
Administrative Agent or the Issuing Bank shall determine or the Required Lenders
shall require, the Administrative Agent shall determine the Exchange Rate in
respect of Australian Dollars, Euros and British Pounds Sterling (and any other
currency for which an Exchange Rate is required) and give notice thereof to the
applicable Borrower, and with respect to each Lender, to any Lender that shall
have requested such information. The Exchange Rate so determined shall become
effective on the first Business Day immediately following the relevant
calculation date (each, a “Reset Date”) and shall remain effective until the
next succeeding Reset Date, and shall for all purposes of this Agreement (other
than any provision expressly requiring the use of a current Exchange Rate) be
the Exchange Rate employed in converting amounts between Dollars, on the one
hand, and any other applicable currency on the other hand. Notwithstanding the
foregoing, for purposes of determining compliance by the Loan Parties with
(a) the limitations on Indebtedness, Indebtedness secured by Liens, loans,
advances and Guarantees contained in Sections 6.01, 6.02

 

25



--------------------------------------------------------------------------------

and 6.03, compliance will be determined based on the Dollar Equivalent amount of
the Indebtedness, Liens, loans and Guarantees denominated in currencies other
than Dollars subject to such provisions on the date of incurrence or payment
thereof, and Borrowers will not be deemed to be in violation of such covenants
solely as a result of subsequent changes in the Exchange Rate which cause the
Dollar Equivalent amount of such obligations or payments to exceed such
limitations. Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

Section 1.06 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Available Foreign Currency;” provided that such
requested currency is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars and available in
the London interbank deposit market. In the case of any such request with
respect to the making of Eurocurrency Loans, such request shall be subject to
the approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent, the Issuing Bank
and the Lenders.

(b) Any such request shall be made to the Administrative Agent not later than
10:00 a.m., 20 Business Days prior to the date of the desired Loan (or such
other time or date as may be agreed by the Administrative Agent and, in the case
of any such request pertaining to Letters of Credit, the Issuing Bank, in its or
their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the Issuing Bank and each
Lender thereof. Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans and Letters of Credit) and the Issuing Bank (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 10:00 a.m., ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Loans or the issuance of Letters of Credit, as the case may be, in
such requested currency.

(c) Any failure by a Lender or the Issuing Bank, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or the Issuing Bank, as the case may
be, to permit Eurocurrency Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Loans in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Committed Borrowings of Eurocurrency Loans; and if the Administrative Agent, the
Lenders and the Issuing Bank consent to the issuance of Letters of Credit in
such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.

 

26



--------------------------------------------------------------------------------

ARTICLE II

The Credits

Section 2.01 Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Exposure exceeding such Lender’s
Commitment or (ii) the Aggregate Revolving Exposure exceeding the sum of the
aggregate Commitments, and (iii) the Revolving Exposure including LC Exposure
denominated in Available Foreign Currencies exceeding the Available Foreign
Currency Sublimit. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

(b) The Revolving Loans may be made in Dollars or any Available Foreign Currency
and may from time to time be (i) Eurocurrency Loans, (ii) in the case of Loans
in Dollars only, ABR Loans or (iii) a combination thereof, as determined by the
applicable Borrower thereof and set forth in the Notice of Borrowing or Notice
of Conversion/Continuation with respect thereto; provided, that no Eurocurrency
Loan shall be made after the day that is one month prior to the Maturity Date.

Section 2.02 Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. Any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower may
request in accordance herewith, provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings but may be converted into
Eurocurrency Borrowings in accordance with Section 2.08. Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. For any Eurocurrency
Borrowing in any Available Foreign Currency, such Borrowing shall be in an
aggregate amount that is an integral multiple of 1,000,000 units of the
designated currency and not less than 1,500,000 units of the designated
currency. At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $100,000 and not
less than $500,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the aggregate
Commitments or that is required to finance

 

27



--------------------------------------------------------------------------------

the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $50,000 and
not less than $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Administrative Agent of such
request either in writing (delivered by hand or facsimile) to the Administrative
Agent in a form approved by the Administrative Agent and signed by the Company
or by telephone not later than (a) in the case of a Eurocurrency Borrowing,
10:00 a.m., Dallas time, three Business Days before the date of the proposed
Borrowing , (b) in the case of an Eurocurrency Borrowing to be funded in an
Available Foreign Currency, not later than 12:00 noon, London time four Business
Days before the date of the proposed Borrowing or (c) in the case of an ABR
Borrowing, noon, Dallas time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e) may be given not later
than 9:00 a.m., Dallas time, on the date of the proposed Borrowing; provided
that in the case of Revolving Borrowings denominated in any Available Foreign
Currency, Borrower shall notify the Administrative Agent of such request by
facsimile. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or facsimile to the Administrative Agent
of a written Borrowing Request in the form of Exhibit G hereto or such other
form approved by the Administrative Agent and signed by the Company and the
Designated Borrower thereof if applicable; provided that in the case of
Revolving Borrowings in any Available Foreign Currency, each Borrowing Request
shall be irrevocable and shall be confirmed promptly only by facsimile to the
Administrative Agent of a written Borrowing Request in the form of Exhibit G
hereto or such other form approved by the Administrative Agent and signed by the
Company and the Designated Borrower thereof if applicable. Each such telephonic
and written Borrowing Request shall specify the following information:

(i) the name of the applicable Borrower(s);

(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the currency of such Borrowing
which shall be Dollars or an Available Foreign Currency, and the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

 

28



--------------------------------------------------------------------------------

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vii) the location and number of the applicable Borrower’s account to which
funds are to be distributed, which shall comply with the requirements of
Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Revolving Borrowing,
then the applicable Borrower(s) shall be deemed to have selected an Interest
Period of one month’s duration. Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

Section 2.04 Intentionally Omitted.

Section 2.05 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Company, from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $7,500,000 or (ii) the sum of the
Aggregate Revolving Exposures exceeding the lesser of the aggregate Commitments
and Availability; provided that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company may borrow, prepay and reborrow Swingline Loans. To request a Swingline
Loan, the Company shall notify the Administrative Agent of such request by
telephone (confirmed by facsimile), not later than noon, Dallas time, on the day
of a proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Company. The Swingline
Lender shall make each Swingline Loan available to the Company by means of a
credit to the Funding Account(s) (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the Issuing Bank, and in the case of repayment of another Loan
or fees or expenses as provided by Section 2.18(c), by remittance to the
Administrative Agent to be distributed to the Lenders) by 2:00 p.m., Dallas
time, on the requested date of such Swingline Loan. All Swingline Loans shall be
ABR Borrowings and shall be denominated in Dollars.

(b) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m., Dallas time, on any Business Day require the Lenders
to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender,

 

29



--------------------------------------------------------------------------------

such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Company in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Company for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.

Section 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Company
or a Designated Borrower may request the issuance of Letters of Credit for its
own account or for the account of Material Subsidiaries, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Company to, or entered into by the Company with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Letters of Credit shall be denominated in Dollars or
Available Foreign Currencies.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall deliver by hand
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (prior to 9:00 am, Dallas time, at least three Business
Days prior to the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to

 

30



--------------------------------------------------------------------------------

prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Company also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Company shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension the LC Exposure shall not exceed
$20,000,000, and the Aggregate Revolving Exposures shall not exceed the
aggregate Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Company on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 11:00 a.m., Dallas time, on the date that such LC Disbursement is
made, if the Company shall have received notice of such LC Disbursement prior to
9:00 a.m., Dallas time, on such date, or, if such notice has not been received
by the Company prior to such time on such date, then not later than 11:00 a.m.,
Dallas time, on (i) the Business Day that the Company receives such notice, if
such notice is received prior to 9:00 a.m., Dallas time, on the day of receipt,
or (ii) the Business Day immediately following the day that the Company receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that the Company may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Company’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Company fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such

 

31



--------------------------------------------------------------------------------

notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Company, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Company pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Company of their
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

32



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans; provided that, if the Company fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse the Issuing Bank shall be for the account of
such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 51% of
the aggregate LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the LC
Exposure as of such date plus accrued and unpaid interest thereon; provided that
the obligation to deposit such cash collateral shall become effective
immediately,

 

33



--------------------------------------------------------------------------------

and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Company described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account and the Company hereby grants the Administrative
Agent a security interest in the LC Collateral Account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Company’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in the LC Collateral Account. Moneys
in the LC Collateral Account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Company for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 51% of the
aggregate LC Exposure), be applied to satisfy other Secured Obligations. If the
Company is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Company within three Business
Days after all such Events of Defaults have been cured or waived as confirmed in
writing by the Administrative Agent.

Section 2.07 Funding of Borrowings. (a) Each Lender shall make available for the
account of its applicable Lending Office each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds in
Dollars or the applicable Available Foreign Currency by 11:00 a.m., Dallas time
with respect to Dollar Denominated Loans and 1:00 p.m. London time with respect
to Loans denominated in Available Foreign Currencies, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to the Funding Account or an account designated by such Borrower in
writing in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Company a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Company (without duplication) severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Company to but excluding the date of payment to the Administrative Agent,
at (i) in the case of such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Company, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

34



--------------------------------------------------------------------------------

(c) A payment in an Available Foreign Currency shall be deemed to have been made
by the Administrative Agent on the date on which it is required to be made under
this Agreement if the Administrative Agent has, on or before that date, taken
all relevant steps to make that payment. With respect to the payment of any
amount denominated in an Available Foreign Currency, the Administrative Agent
shall not be liable to the applicable Borrower, any Issuing Bank or any of the
Lenders in any way whatsoever for any delay, or the consequences of any delay,
in the crediting to any account of any amount required by this Agreement to be
paid by the Administrative Agent if the Administrative Agent shall have taken
all relevant steps to achieve, on the date required by this Agreement, the
payment of such amount in immediately available, freely transferable, cleared
funds in the Available Foreign Currency to the relevant account. In this
paragraph, “all relevant steps” means all such steps as may be prescribed from
time to time by the regulations or operating procedures of such clearing or
settlement system as the Administrative Agent may from time to time determine
for the purpose of clearing or settling payments denominated in the applicable
Available Foreign Currency.

Section 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Company may elect to
convert such Borrowing (including converting a Eurocurrency Borrowing
denominated in Dollars into a Eurocurrency Borrowing denominated in an Available
Currency) to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section provided that no Eurocurrency Borrowing denominated in
an Available Foreign Currency may be converted into a Borrowing denominated in
Dollars or any other Available Foreign Currency. The Company may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued. For the avoidance
of doubt, no Eurocurrency Borrowing denominated in an Available Foreign Currency
may be converted into a Borrowing denominated in Dollars or any other Available
Foreign Currency, but must be either repaid in the currency in which borrowed or
continued in such currency.

(b) To make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Company was requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Company.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

35



--------------------------------------------------------------------------------

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, whether the
currency of such Borrowing shall be Dollars or an Available Foreign Currency,
and the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Company fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.

(f) Notwithstanding the foregoing, the Company may request, no later than three
Business Days prior to the Effective Date, that the Lenders fund the Loans to be
made on the Effective Date as Eurocurrency Borrowings in Dollars if the Company
has delivered to the Administrative Agent an agreement in form and substance
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set for in Sections 2.15 and 2.16 hereof.

Section 2.09 Termination and Reduction of Commitments; Increase in Revolving
Commitments. (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.

 

36



--------------------------------------------------------------------------------

(b) The Company may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a back up standby letter of
credit satisfactory to the Administrative Agent) equal to 105% of the LC
Exposure as of such date), (iii) the payment in full of the accrued and unpaid
fees, including applicable Prepayment Fee (if any), and (iv) the payment in full
of all reimbursable expenses and other Obligations together with accrued and
unpaid interest thereon.

(c) The Company may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000 and (ii) the Company shall not
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.10, the sum of the Revolving
Exposures would exceed the aggregate Commitments. Any reduction or termination
by the Company shall operate as an irrevocable and effective termination for any
Designated Borrower without any notice, which is hereby waived and expressly
waived by any future Designated Borrower by its acceptance of this Agreement and
its terms.

(d) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

(e) The Company shall have the right to increase the Commitments by obtaining
additional Commitments, either from one or more of the Lenders or another
lending institution provided that (i) any such request for an increase shall be
in a minimum amount of $5,000,000, (ii) the Company may make a maximum of five
(5) such requests, (iii) the Administrative Agent has approved the identity of
any such new Lender, such approval not to be unreasonably withheld, (iv) any
such new Lender assumes all of the rights and obligations of a “Lender”
hereunder, and (v) the procedure described in Section 2.09(f) have been
satisfied.

(f) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Company and each Lender
being added or increasing its Commitment, subject only to the approval of all
Lenders if any such increase would cause the Commitments to exceed $100,000,000.
As a condition precedent to such an increase, the Company shall deliver to the
Administrative Agent a certificate of each Loan Party (in sufficient copies for
each Lender) signed by an authorized officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase,

 

37



--------------------------------------------------------------------------------

and (ii) in the case of the Company, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article III and the other Loan Documents are true and correct, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
(B) no Default exists.

(g) Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Company, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement. On the Business Day following any such increase, all
outstanding ABR Advances shall be reallocated among the Lenders (including any
newly added Lenders) in accordance with the Lenders’ respective revised
Applicable Percentages and the Lenders shall make adjustments among themselves
with respect to the Advances then outstanding and amounts of principal,
interest, commitment fees and other amounts paid or payable with respect thereto
as shall be necessary, in the opinion of the Administrative Agent, in order to
effect such reallocation. Eurocurrency Advances shall not be reallocated among
the Lenders until the expiration of the applicable Interest Period in effect at
the time of any such increase, at which time any such Eurocurrency Advances
being continued shall be reallocated, and any such Eurocurrency Advances being
converted to ABR Advances shall be converted and allocated, among the Lenders
(including the newly added Lenders) at such time.

Section 2.10 Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrowers hereby unconditionally promise to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Revolving
Loan made to such Borrower on the Maturity Date. The Company hereby
unconditionally promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Loan is made, the Company
shall repay all Swingline Loans then outstanding:

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

38



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11 Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Company shall in the case of Loans denominated in Dollars, notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder and in the case of Loans denominated in any Available Foreign
Currency, notify the Administrative Agent by facsimile of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Revolving Borrowing
denominated in Dollars, not later than 10:00 a.m., Dallas time, three Business
Days before the date of prepayment, (ii) in the case of prepayment of a
Eurocurrency Revolving Borrowing denominated in an Available Foreign Currency,
not later than 11:00 a.m. London time four Business Days before the date of
prepayment, (iii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., Dallas time, one Business Day before the date of
prepayment or (iv) in the case of prepayment of a Swingline Loan, not later than
12:00 noon, Dallas time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
the Dollar Equivalent (determined on the date by which a notice of prepayment in
respect thereof is required to be delivered pursuant to this Section 2.11 of an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

(c) If at any time the Aggregate Revolving Exposure (determined in dollars by
converting the amount of the then outstanding Loans and Letters of Credit in
Available Foreign Currencies into dollars at the rate determined by the
Administrative Agent in accordance with methods it customarily uses) exceeds the
aggregate Commitments, the Borrowers shall promptly, and in any event within two
Business Days, prepay the Loans in the amount of such excess.

 

39



--------------------------------------------------------------------------------

Section 2.12 Fees. (a) The Company agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Lenders’ Commitments terminate.
Accrued commitment fees shall be payable in arrears on the first Business Day of
each January, April, July and October and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed.

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 1/8% per annum on the average daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar quarter shall be payable on the first
Business Day of each January, April, July and October following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed.

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

40



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Company (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 10.02 requiring
the consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.

(d) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days
(or 365 days in any case where market practice differs), except that interest
computed by reference to the Alternate Base Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed. The applicable Alternate Base
Rate, Adjusted Eurocurrency Rate or Eurocurrency Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate or the Eurocurrency Rate, as
applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate or the Eurocurrency Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer

 

41



--------------------------------------------------------------------------------

exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing.

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Connection Taxes on gross or net income,
profits or receipts (including value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Eurocurrency Loan) or to
increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Company will pay (or cause the applicable Designated Borrower to pay)
to such Lender, the Issuing Bank or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Bank or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Designated Borrower to pay) to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered. Such amounts shall be determined by the relevant Lender in
good faith consistent with customary banking practices, which determination
shall be conclusive absent manifest error.

 

42



--------------------------------------------------------------------------------

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay (or cause the applicable Designated
Borrower to pay) such Lender or the Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(c)(d) and is revoked in accordance therewith), or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.19, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such
Eurocurrency Loan had such event not occurred, at the Adjusted Eurocurrency Rate
that would have been applicable to such Eurocurrency Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurocurrency Loan),
over (ii) the amount of interest which would accrue on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for Dollar or Available Currency (as
applicable) deposits of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Company and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

43



--------------------------------------------------------------------------------

Section 2.17 Taxes.

(a) Withholding of Taxes; Gross-Up. Each payment by any Loan Party under any
Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrowers. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.17(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(d) shall be paid within 10 days
after the Recipient delivers to any Loan Party a certificate stating the amount
of any Indemnified Taxes so paid or payable by such Recipient and describing the
basis for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

 

44



--------------------------------------------------------------------------------

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Company and the Administrative Agent, at
the time or times reasonably requested by the Company or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Company or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Company or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Company and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if any Borrower is a U.S.
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to the Company and the Administrative Agent (in such
number of copies reasonably requested by the Company and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a tax certificate substantially in the form of Exhibit F-1 to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10

 

45



--------------------------------------------------------------------------------

percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code (c) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (d) conducting a trade or business in the
United States with which the relevant interest payments are effectively
connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a tax certificate substantially in the form of Exhibit F-2 on behalf
of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Company or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such

 

46



--------------------------------------------------------------------------------

indemnified party in a less favorable position (on a net after-Tax basis) than
such indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section 2.17(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.

Section 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) in the case
of payments in Dollars prior to 2:00 p.m., Dallas time, and in the case of
payments in the Available Foreign Currency, prior to 12:00 noon, London time, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made (i) with respect to Borrowings made, interest, fees,
reimbursement of LC Disbursements, or any other payments in any Available
Foreign Currency to the Administrative Agent at its offices at J.P. Morgan
Europe Limited, Loan & Agency Services, 125 London Wall, London EC2Y 5AJ United
Kingdom in the Available Foreign Currency in which such Borrowing was made and
(ii) with respect to Borrowings made, interest, fees, reimbursement of LC
Disbursements, or any other payments in Dollars to the Administrative Agent at
its offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois
60603-2003, Attention: Loan and Agency Operations [LaDesiree Williams] [Telecopy
No. (888) 303-9732], except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient,
for the amount of its applicable Lending Office, promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder shall be made
in Dollars except with respect to Loans and LC Disbursements denominated in
Available Foreign Currencies which shall be prepaid or repaid, including
interest thereon, in the applicable Available Foreign Currency.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrowers), or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrowers (other than in connection with Banking Services
or Swap Obligations), second, to pay any fees or expense reimbursements then due
to the Lenders from the Borrowers (other than in connection with Banking
Services or Swap Obligations), third, to pay interest then due and payable on
the Loans ratably, fourth, to prepay principal on the Loans and unreimbursed LC
Disbursements ratably, fifth, to pay an amount to the Administrative Agent equal
to one hundred five percent (105%) of aggregate LC Exposure, to be held as cash
collateral for such Obligations, sixth, to payment of any amounts owing with
respect to Banking Services and Swap

 

47



--------------------------------------------------------------------------------

Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.22, and seventh, to the payment of
any other Secured Obligation due to the Administrative Agent or any Lender by
the Borrowers. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Company, or unless a Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurocurrency Loan of a Class, except (A) on the
expiration date of the Interest Period applicable thereto or (B) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 10.03), and other sums payable under the Loan Documents, may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by the Company pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of any Borrower maintained
with the Administrative Agent; provided that any such payments in connection
with Loans denominated in any Available Foreign Currency shall be paid directly
to the Administrative Agent at the office of J.P. Morgan Europe Limited
specified in Section 2.18(a). The Company hereby irrevocably authorizes (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans and that all such Borrowings shall
be deemed to have been requested pursuant to Sections 2.03 or 2.05, as
applicable and (ii) the Administrative Agent to charge any deposit account of
any Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

(d) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrowers or any

 

48



--------------------------------------------------------------------------------

Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(e) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder; application of amounts pursuant to (i) and (ii) above shall be made
in such order as may be determined by the Administrative Agent in its
discretion.”

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment).

(b) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender) pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Company may, at its sole expense
and effort, upon notice to such

 

49



--------------------------------------------------------------------------------

Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

Section 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender.

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 10.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Bank, the
Company’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

 

50



--------------------------------------------------------------------------------

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until such LC Exposure is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender: the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Company in accordance with Section 2.20(c), and participating interests in any
such newly made Swingline Loan or newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank or the Swingline Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit and the
Swingline Lender shall not be required to fund any Swingline Loan, unless the
Issuing Bank or the Swingline Lender, as the case may be, shall have entered
into arrangements with the Company or such Lender, satisfactory to the Issuing
Bank or the Swingline Lender, as the case may be, to defease any risk in respect
of such Lender hereunder.

In the event that each of the Administrative Agent, the Company, the Issuing
Bank and the Swingline Lender agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on the date of such readjustment
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 

51



--------------------------------------------------------------------------------

Section 2.21 Returned Payments. If after receipt of any payment which is applied
to the payment of all or any part of the Obligations, the Administrative Agent
or any Lender is for any reason compelled to surrender such payment or proceeds
to any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.21 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.21 shall survive the termination
of this Agreement.

Section 2.22 Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party shall deliver to the Administrative Agent, promptly after entering into
such Banking Services or Swap Agreements, written notice setting forth the
aggregate amount of all Banking Services Obligations and Swap Obligations of
such Loan Party to such Lender or Affiliate (whether matured or unmatured,
absolute or contingent). In furtherance of that requirement, each such Lender or
Affiliate thereof shall furnish the Administrative Agent, following the end of
each calendar month, a summary of the amounts due or to become due in respect of
such Banking Services Obligations and Swap Obligations. The most recent
information provided to the Administrative Agent shall be used in determining
which tier of the waterfall, contained in Section 2.18(b), such Banking Services
Obligations and/or Swap Obligations will be placed.

Section 2.23 Designated Borrowers.

(a) Effective as of the date hereof FIFL and FL shall each be a “Designated
Borrower” hereunder and may receive Revolving Loans for its account on the terms
and conditions set forth in this Agreement.

(b) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
Material Subsidiary of the Company other than a Material Subsidiary organized
under the laws of the Netherlands (an “Applicant Borrower”) as a Designated
Borrower to receive Revolving Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit C (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their sole discretion, and Notes signed by such new
Borrowers to the extent any Lenders so require. If the Administrative Agent and
the Required Lenders agree that an Applicant Borrower shall be entitled to
receive Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information,

 

52



--------------------------------------------------------------------------------

the Administrative Agent shall send a notice in substantially the form of
Exhibit D (a “Designated Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Borrowing Request Notice or Letter of Credit notice issuance
may be submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.

(c) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries shall be several in nature.

(d) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.23 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

(e) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.

Section 2.24 Dollar Equivalent Determinations.

(a) Not later than 5:00 p.m. (Dallas time) on each date on which the Dollar
Equivalent of any amount in an Available Foreign Currency is required to be
determined hereunder (except as otherwise expressly provided for herein), the
Administrative Agent shall determine the Dollar Equivalent of such amount using
the Exchange Rate for such date.

(b) Promptly after the determination of the Dollar Equivalent of any amount in
an Available Foreign Currency pursuant to this Section 2.24, the Administrative
Agent shall promptly notify the Company, the Issuing Bank and the Lenders of the
results thereof. All determinations by the Administrative Agent of the Exchange
Rate and the Dollar Equivalent of any amount shall be deemed to be conclusive
absent manifest error.

 

53



--------------------------------------------------------------------------------

Section 2.25 Currency Conversion. Notwithstanding anything to the contrary
contained herein, if any payment of any obligation shall be made in a currency
other than the currency required hereunder, such amount shall be converted into
the currency required hereunder at the rate determined by the Administrative
Agent, as the rate quoted by it in accordance with methods customarily used by
the Administrative Agent for such or similar purposes as the spot rate for the
purchase by the Administrative Agent of the required currency with the currency
of actual payment through its principal foreign exchange trading office at
approximately 11:00 a.m. (local time at such office) two Business Days prior to
the effective date of such conversion, provided that the Administrative Agent
may obtain such spot rate from another financial institution actively engaged in
foreign currency exchange if the Administrative Agent does not then have a spot
rate for the required currency. The parties hereto hereby agree, to the fullest
extent that they may effectively do so under applicable law, that if for the
purposes of obtaining any judgment or award it becomes necessary to convert from
any currency other than the currency required hereunder into the currency
required hereunder any amount in connection with any obligation hereunder, then
the conversion shall be made as provided above on the Business Day before the
day on which the judgment or award is given, in the event that there is a change
in the applicable conversion rate prevailing between the Business Day before the
day on which the judgment or award is given and the date of payment, the Company
will pay to the Administrative Agent, for the benefit of the Lenders, such
additional amounts (if any) as may be necessary, and the Administrative Agent,
on behalf of the Lenders, will pay to the Company such excess amounts (if any)
as result from such change in the rate of exchange, to assure that the amount
paid on such date is the amount in such other currency, which when converted at
the conversion rate described herein on the date of payment, is the amount then
due in the currency required hereunder, and any amount due from the Borrowers
under this Section 2.25 shall be due as a separate debt and shall not be
affected by judgment or award being obtained for any other sum due. Nothing in
this Section shall be deemed to authorize payment of Borrowings made in an
Available Foreign Currency, including related fees and interest thereon, in any
currency other than the Available Foreign Currency in which such Borrowings were
made. For the avoidance of doubt, payments of principal, interest and fees may
only be made in the same currency in which the applicable Borrowing was made.

Section 2.26 Additional Reserve Costs. (a) If and so long as any Lender is
required by the Bank of England or any other monetary or other authority of the
United Kingdom or any Participating Member State to make special deposits, to
maintain reserve asset ratios or to pay fees, in each case in respect of such
Lender’s Eurocurrency Loans, such Lender may require the applicable Borrower in
respect of such Loans to pay, contemporaneously with each payment of interest on
each of such Loans, additional interest on such Loan at a rate per annum equal
to the Mandatory Costs Rate calculated in accordance with the formula and in the
manner set forth in Schedule 1.01 (without duplication of any amounts required
to be paid under clause (b) of the definition of Adjusted Eurocurrency Rate).

(b) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
having jurisdiction over the Borrowers (including any such requirement imposed
by the European Central Bank or the European System of Central Banks or any
Participating Member State, but excluding requirements reflected in the
Statutory Reserve Rate or the Mandatory Costs Rate) in respect of any of such
Lender’s Eurocurrency Loans, such Lender may require the applicable

 

54



--------------------------------------------------------------------------------

Borrower in respect of such Loans to pay, contemporaneously with each payment of
interest on each of such Lender’s Eurocurrency Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loan.

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Lender in good faith consistent with customary
banking practices, which determination shall be conclusive absent manifest
error, and notified to the applicable Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the relevant Loan, and such additional interest so
notified to such Borrower by such Lender shall be payable to the Administrative
Agent for the account of such Lender on each date on which interest is payable
for such Loan.

Section 2.27 Substitution of Euro for National Currency. If any Available
Foreign Currency is replaced by the Euro, unless otherwise agreed by the
Company, the Administrative Agent and the Lenders, the Euro may be tendered in
satisfaction of any obligation denominated in such Available Foreign Currency at
the conversion rate specified in, or otherwise calculated in accordance with,
the regulations adopted by the Council of the European Union relating to the
Euro. No replacement of an Available Foreign Currency by the Euro shall
discharge, excuse or otherwise affect the performance of any obligation of the
Borrowers under this Agreement.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

Section 3.01 Existence, Qualification and Power. The Company and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under any Requirement of Law of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
any Requirement of Law of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

Section 3.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Requirement of Law.

 

55



--------------------------------------------------------------------------------

Section 3.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

Section 3.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

Section 3.05 Financial Statements; No Material Adverse Effect.

(a) The audited financial statements for the fiscal year ended December 31, 2010
(the “Audited Financial Statements”) (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated and consolidating balance sheets of the Company
and its Subsidiaries dated September 30, 2011, and the related consolidated and
consolidating statements of income or operations and consolidated statements of
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Company and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

Section 3.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

Section 3.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

Section 3.08 Ownership of Property; Liens. Each of the Company and each
Subsidiary has good and marketable title to, or valid leasehold interests in,
all property necessary or used in the ordinary conduct of its business, except
for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 6.01. As of the date of this Agreement, all real property of the
Company or any Material Subsidiary and the owner or lessee thereof is described
on Schedule 3.08, located in the United States or the United Kingdom and neither
the Company nor any Subsidiary owns any real property in Australia.

Section 3.09 Environmental Compliance. The Company and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that, except as specifically disclosed in Schedule 3.09, such Environmental Laws
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect or result in Environmental Liabilities in
excess of $3,000,000.

Section 3.10 Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.

Section 3.11 Taxes. The Company and its Subsidiaries have filed all United
States, foreign, state and other material tax returns and reports required to be
filed, and have paid all United States, foreign, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Company or any Subsidiary
that would, if made, have a Material Adverse Effect. Neither the Company nor any
Subsidiary thereof is party to any tax sharing agreement except as provided to
the Administrative Agent prior to the Effective Date.

Section 3.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect

 

57



--------------------------------------------------------------------------------

thereto and, to the best knowledge of the Company, nothing has occurred which
would prevent, or cause the loss of, such qualification. The Company and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iii) neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(iv) neither the Company nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

Section 3.13 Subsidiaries; Equity Interests.

(a) The Company is a wholly-owned Subsidiary of the Parent. The Company has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
3.13, and all of the outstanding Equity Interests in the Company and such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned as specified on Part (a) of Schedule 3.13 free and clear of all Liens. The
Company has no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 3.13. All of the
outstanding Equity Interests in the Company have been validly issued, are fully
paid and nonassessable, and are owned by the Parent free and clear of all Liens.

Section 3.14 Subsidiary Guarantors. As of the date of this Agreement, all
Material Subsidiaries are Subsidiary Guarantors. As of the date of this
Agreement, IPSCO International Limited, which is organized under the Laws of the
United Kingdom, is the only Dormant Subsidiary. After giving effect to
compliance with Section 5.17 and Section 5.19, neither the aggregate
consolidated assets of Foreign Subsidiaries that are not Subsidiary Guarantors,
as of the end of any fiscal quarter of the Company ending on or after March 31,
2012, nor the aggregate consolidated gross revenues of Foreign Subsidiaries that
are not Subsidiary Guarantors, for any four consecutive fiscal quarters of the
Company ending on or after March 31, 2012, exceed 25% of the consolidated assets
or the consolidated gross revenues, respectively, of the Company and its
Subsidiaries, as of the end of such fiscal quarter or for such four consecutive
fiscal quarters, respectively.

 

58



--------------------------------------------------------------------------------

Section 3.15 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), or extending credit
for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of the applicable
Borrower only or of the Company and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 6.01 or Section 6.05 or subject to any
restriction contained in any agreement or instrument between any Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 7.01(e) will be margin stock.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 3.16 Disclosure. The Company has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

Section 3.17 Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 3.18 Taxpayer Identification Number; Other Identifying Information. The
true and correct U.S. taxpayer identification number of the Company is set forth
on Schedule 3.18. The true and correct unique identification number of each
Designated Borrower that is a Foreign Subsidiary and a party hereto on the date
of this Agreement that has been issued by its jurisdiction of organization and
the name of such jurisdiction are set forth on Schedule 3.18.

Section 3.19 Intellectual Property; Licenses, Etc. The Company and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP

 

59



--------------------------------------------------------------------------------

Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person. To the best
knowledge of the Company, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Company or any Subsidiary infringes upon any
rights held by any other Person. Except as specifically disclosed in Schedule
3.19, no claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Company, threatened, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 3.20 Representations as to Foreign Obligors. Each of the Company and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Requirement of Laws
with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Obligor, the
“Applicable Foreign Obligor Documents”), and the execution, delivery and
performance by such Foreign Obligor of the Applicable Foreign Obligor Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Obligor nor any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Obligor is organized and existing in respect of its obligations
under the Applicable Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Requirement of Laws of the jurisdiction in which such Foreign Obligor is
organized and existing for the enforcement thereof against such Foreign Obligor
under the Requirement of Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

 

60



--------------------------------------------------------------------------------

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

Section 3.21 Solvency. (a) The Company and each other Loan Party is,
individually and together with its Subsidiaries on a consolidated basis,
Solvent.

Section 3.22 Casualty, Etc. Neither the businesses nor the properties of the
Company or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 3.23 Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Liens permitted by Section 6.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein and of the Parent in
the Equity Interests of the Company. Except for filings completed prior to or
concurrently with the Effective Date or except as otherwise contemplated hereby
and by the Collateral Documents, no filing or other action will be necessary to
perfect or protect such Liens.

Section 3.24 Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.25 USA PATRIOT Act, OFAC and Other Regulations.

(a) No Loan Party, any of its Subsidiaries or any of the Affiliates or
respective officers, directors, brokers or agents of such Loan Party, Subsidiary
or Affiliate (i) has violated any Anti-Terrorism Laws or (ii) has engaged in any
transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds from any category of prohibited offenses
designated by the Organization for Economic Co-operation and Development’s
Financial Action Task Force on Money Laundering.

(b) No Loan Party, any of its Subsidiaries or any of the Affiliates or
respective officers, directors, brokers or agents of such Loan Party, Subsidiary
or Affiliate that is acting or benefiting in any capacity in connection with the
Loans is a Blocked Person.

(c) No Loan Party, any of its Subsidiaries or any of the Affiliates or
respective officers, directors, brokers or agents of such Loan Party, Subsidiary
or Affiliate acting or benefiting in any capacity in connection with the Loans
(i) conducts any business or engages in

 

61



--------------------------------------------------------------------------------

making or receiving any contribution of goods, services or money to or for the
benefit of any Blocked Person, (ii) deals in, or otherwise engages in any
transaction related to, any property or interests in property blocked pursuant
to any Anti-Terrorism Law or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

ARTICLE IV

Conditions

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender and a written
opinion of the Loan Parties’ counsel, addressed to the Administrative Agent, the
Issuing Bank and the Lenders in substantially the form of Exhibit E (together
with any other real estate related opinions separately described herein).

(b) Foreign Legal Opinion. The Administrative Agent shall have received
favorable opinions of United Kingdom counsel to FIFL, FL and any other Foreign
Obligor organized under the Laws of the United Kingdom, and of other counsel to
other Foreign Obligors addressed to the Administrative Agent and each Lender, as
to such matters concerning FIFL, FL, such other Foreign Obligors, and the Loan
Documents as the Administrative Agent may reasonably request.

(c) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Company for the 2009 and
2010 fiscal years, (ii) unaudited interim consolidated financial statements of
the Company for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Administrative
Agent, reflect any material adverse change in the consolidated financial
condition of the Company, as reflected in the audited, consolidated financial
statements described in clause (i) of this paragraph and (iii) satisfactory
projections through 2012.

(d) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall

 

62



--------------------------------------------------------------------------------

(A) certify the resolutions of its Board of Directors, members or other body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (B) identify by name and title and bear the signatures of
the Financial Officers and any other officers of such Loan Party authorized to
sign the Loan Documents to which it is a party, and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws or operating, management or partnership agreement, and (ii) a long
form good standing certificate for each Loan Party from its jurisdiction of
organization.

(e) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Company, on the initial
Borrowing date (i) stating that no Default has occurred and is continuing,
(ii) stating that no material adverse change in the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Company, any Material Subsidiary, or any obligor or guarantor since
September 30, 2011 shall have occurred, (iii) stating that the representations
and warranties contained in Article III are true and correct as of such date,
(iv) evidencing compliance on a pro forma basis with Section 6.15 as of
December 31, 2011 and the Effective Date and (v) certifying any other factual
matters as may be reasonably requested by the Administrative Agent.

(f) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date. All such amounts will be paid with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Company to the Administrative Agent on or before the Effective Date.

(g) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.01 or discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.

(h) Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness to be repaid from the proceeds of
the initial Borrowing, confirming that all Liens upon any of the property of the
Loan Parties constituting Collateral will be terminated concurrently with such
payment and all letters of credit issued or guaranteed as part of such
Indebtedness shall have been cash collateralized or supported by a Letter of
Credit.

(i) Funding Accounts. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Accounts”)
to which the Lender is authorized by the Company to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement.

(j) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer.

 

63



--------------------------------------------------------------------------------

(k) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guaranty and Collateral Agreement and the Parent Pledge
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory note (including the Intercompany Note) pledged to the
Administrative Agent pursuant to the Guaranty and Collateral Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

(l) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.01), shall be in proper form
for filing, registration or recordation, whether in the United States, the
United Kingdom, Australia or any other jurisdiction.

(m) Title Insurance and Flood Certificates. Binding title insurance commitments
or policies insuring the Liens on any real property located in the United States
subject to the Collateral Documents and other evidence satisfactory to the
Administrative Agent as to the intended priority of the Liens created under the
Collateral Documents together with evidence that such property is not located in
the flood plain or if so, then flood insurance shall have been obtained;
provided that the Administrative Agent may agree to receive certain title
commitments and policies after the Effective Date.

(n) Litigation. The Administrative Agent shall have received evidence that
(i) there is no injunction or temporary restraining order which, in the sole
discretion of the Administrative Agent, would prohibit the making of the Loans
and (ii) there is no litigation which would reasonably be expected to result in
a Material Adverse Effect on the Company and its Subsidiaries.

(o) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of the Loan
Documents.

(p) Letter of Credit Application. The Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable) if the issuance of a Letter of Credit will
be required on the Effective Date.

(q) Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

(r) Corporate Structure. The corporate structure, capital structure and other
material debt instruments, material accounts and governing documents of the
Borrowers and their Affiliates shall be acceptable to the Administrative Agent
in its sole discretion.

 

64



--------------------------------------------------------------------------------

(s) Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Administrative Agent in its sole discretion.

(t) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

(u) Patriot Act. The Administrative Agent shall have received information that
identifies each Borrower, which information includes the names and addresses of
the Borrowers and other information that will allow such Lender to identify the
Borrowers in accordance with the Act (as defined in Section 10.14).

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 10.02)
at or prior to 2:00 p.m., Dallas time, on March 9, 2012 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct with the same effect as though made on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), and
(b) of this Section.

As used herein and in the Loan Documents a “material adverse change” shall mean
any event, development or circumstance that has had or could reasonably be
expected to have a material adverse effect on (a) the business, assets,
property, condition (financial or otherwise) or prospects of the Company and its
Subsidiaries taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder.

 

65



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, the Company shall, and shall (except in the case of the
covenants set forth in Sections 5.01, 5.02 and 5.03) cause each Subsidiary to:

Section 5.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail consistent with that delivered to the Administrative
Agent and the Lenders prior to the date of this Agreement (with such form and
detail being set forth on Schedule 5.01 with respect to quarterly statements)
and otherwise reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Company (commencing with the fiscal year ended December 31,
2011), a consolidated and consolidating balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations for such fiscal year, and the
related consolidated statements of changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in the case of balance sheets and
statements of income in comparative form the figures for the previous fiscal
year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and such consolidating
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Company to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Company and its
Subsidiaries; and

(b) as soon as available, but in any event within 60 days after the end of each
fiscal quarter of each fiscal year of the Company (commencing with the fiscal
quarter ended March 31, 2012), a consolidated and consolidating balance sheet of
the Company and its Subsidiaries as at the end of such fiscal quarter, the
related consolidated and consolidating statements of income or operations for
such fiscal quarter and for the portion of the Company’s fiscal year then ended,
and the related consolidated statements of cash flows for the portion of the
Company’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and such consolidating statements to be certified by the
chief executive officer, chief financial officer,

 

66



--------------------------------------------------------------------------------

treasurer or controller of the Company to the effect that such statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Company and its Subsidiaries.

(c) as soon as available, but in any event within 45 days after the end of each
fiscal year of the Company, the budget and projections prepared by management of
the Company, in form reasonably satisfactory to the Administrative Agent, of
consolidated balance sheets and statements of income or operations and cash
flows of the Company and its Subsidiaries on a monthly basis for the immediately
following fiscal year (including the fiscal year in which the Maturity Date
occurs).

As to any information contained in materials furnished pursuant to
Section 5.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) or (b) above at the times specified therein
or notice thereof to the Administrative Agent in the case of materials filed
with the SEC.

Section 5.02 Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 5.01(a), a certificate from its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Section 5.01(a) and Section 5.01(b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Company;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Parent, and copies of all annual, regular, periodic and special reports
and registration statements which the Parent may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 5.01 or any other clause of this Section 5.02;

 

67



--------------------------------------------------------------------------------

(f) promptly, and in any event within five Business Days after receipt thereof
by the Parent or any Loan Party or any Subsidiary thereof, copies of each notice
or other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other material inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof; and

(g) promptly, such additional information, including, without limitation,
monthly management reports prepared by management of the Company in form
satisfactory to the Administrative Agent, regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b) or Section 5.02(d) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents; or (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 5.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or will
make available to the Lenders materials and/or information provided by or on
behalf of such Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non- public information with respect to the Borrowers or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.12;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Sole Lead Arranger shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”

 

68



--------------------------------------------------------------------------------

Section 5.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws which has resulted or could reasonably be expected to result
in an Environmental Liability in excess of $3,000,000.

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary.

Each notice pursuant to this Section 5.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 5.03 shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

Section 5.04 Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

Section 5.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the
Requirements of Laws of the jurisdiction of its organization except in a
transaction permitted by Section 6.04 or Section 6.05; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do

 

69



--------------------------------------------------------------------------------

so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

Section 5.06 Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

Section 5.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons and providing for not less than 30
days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.

Section 5.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such Requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

Section 5.09 Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

Section 5.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of the properties of any Borrower or any Material Subsidiary, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its
Responsible Officers and independent public accountants, all at the reasonable
expense of the Company and at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Company; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice.

Section 5.11 Use of Proceeds. Use the proceeds of the Loans to refinance the
Existing Credit Agreement and for general corporate purposes not in
contravention of any Requirement of Law or of any Loan Document. To the extent
proceeds of the Loans are loaned to Subsidiaries of the Company, such loans
shall be evidenced by the Intercompany Notes.

 

70



--------------------------------------------------------------------------------

Section 5.12 Environmental Matters. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; and otherwise conduct its business
operations in accordance with the requirements of all applicable Environmental
Laws; provided, however, that neither the Company nor any of its Subsidiaries
shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.

Section 5.13 Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

Section 5.14 Compliance with Terms of Leaseholds. Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which the Company or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

Section 5.15 Material Contracts. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon reasonable
request of the Administrative Agent, make to each other party to each such
Material Contract such demands and requests for information and reports or for
action as any Loan Party or any of its Subsidiaries is entitled to make under
such Material Contract, and cause each of its Subsidiaries to do so.

 

71



--------------------------------------------------------------------------------

Section 5.16 Approvals and Authorizations. Maintain all authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority of the jurisdiction in which
each Foreign Obligor is organized and existing, and all approvals and consents
of each other Person in such jurisdiction, in each case that are required in
connection with the Loan Documents.

Section 5.17 Additional Subsidiary Guarantors. Notify the Administrative Agent
at the time that any Person for any reason becomes a Material Subsidiary after
the date of this Agreement, and promptly thereafter (and in any event within 45
days), cause such Person to (a) become a Subsidiary Guarantor and pledge its
assets to secure the Secured Obligations by executing and delivering to the
Administrative Agent a joinder to the Guaranty and Collateral Agreement or such
other document as the Administrative Agent shall deem appropriate for such
purpose (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), and (b) if such
Subsidiary Guarantor is a Domestic Subsidiary or is organized under the Laws of
the United Kingdom or Australia, deliver to the Administrative Agent documents
of the types referred to in Sections 4.01(d) and (m) and favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
this clause (a) and this clause (b)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

Section 5.18 Additional Collateral. If any material assets (including any real
property or improvements thereto or any interest therein) are acquired by the
Company or any Subsidiary that is a Loan Party after the Effective Date (other
than assets constituting Collateral under the Guaranty and Collateral Agreement
that become subject to the Lien in favor of the Guaranty and Collateral
Agreement upon acquisition thereof), the Company will (i) notify the
Administrative Agent and the Lenders thereof and, if requested by the
Administrative Agent or the Required Lenders, cause such assets to be subjected
to a Lien securing the Secured Obligations and (ii) take, and cause each
Subsidiary that is a Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable) to grant and perfect such Liens, all at the expense
of the Loan Parties.

Section 5.19 Consolidated Assets and Revenue.

(a) If at any time the aggregate consolidated assets of Foreign Subsidiaries
that are not Subsidiary Guarantors, as of the end of any fiscal quarter of the
Company ending on or after March 31, 2012, or the aggregate consolidated gross
revenues of Foreign Subsidiaries that are not Subsidiary Guarantors, for any
four consecutive fiscal quarters of the Company ending on or after March 31,
2012, shall exceed 25% of the consolidated assets or the consolidated gross
revenues, respectively, of the Company and its Subsidiaries, as of the end of
such fiscal quarter or for such four consecutive fiscal quarters (the “Excess
Amount”), the

 

72



--------------------------------------------------------------------------------

Company shall promptly (and in any event within 45 days) cause one or more
Subsidiaries to become Loan Parties and execute and deliver a joinder to the
Guaranty and Collateral Agreement and such other documents and instruments as
the Administrative Agent shall reasonably request, including without limitation
authorizing resolutions, authority documents and legal opinions, to eliminate
the existence of the Excess Amount and insure compliance with this Section 5.19
and Section 3.14.

Section 5.20 Post Closing Covenants.

(a) Each Designated Borrower shall (and the Company shall cause each Designated
Borrower to) (i) complete and file a DTTP2 Form with HM Revenue & Customs (the
“HMRC”) within thirty (30) days of the Effective Date and (ii) promptly deliver
to the Administrative Agent, in a form and detail satisfactory to the
Administrative Agent, evidence of completion and filing of such DTTP2 Forms with
the HMRC within thirty (30) days of the Effective Date.

(b) The Company shall cause Furmanite Australia Pty Ltd to grant:

 

  (i) a security interest or Lien in favor of the Administrative Agent over; and

 

  (ii) either: (A) enter into a new agreement on substantially the same terms as
the Guaranty and Collateral Agreement or (B) agree to amendments to the Guaranty
and Collateral Agreement, such that in the case of (A) or (B) the Collateral (as
defined in the Guaranty and Collateral Agreement) is extended to include

all of Furmanite Australia Pty Ltd’s then present and after acquired property
that is located or taken to be located in the state of New South Wales,
Australia for the purposes of the Duties Act 1997 (NSW) promptly, and in any
case no later than 60 days, after the abolition of mortgage duty in New South
Wales.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements have been reimbursed, the Company shall not,
nor shall it permit any Subsidiary to, directly or indirectly:

Section 6.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

 

73



--------------------------------------------------------------------------------

(b) Liens existing on the date hereof and listed on Schedule 6.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 6.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby as permitted by Section 6.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.01(k);

(i) Liens securing Indebtedness permitted under Section 6.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition, and (iii) the aggregate amount of
Indebtedness secured thereby as permitted by this Section 6.01(i) shall not
exceed $500,000 at any one time outstanding;

(j) Liens arising under Article 24 or 26 of the general terms and conditions
(Algemene Bank Voorwaarden) of any member of the Dutch Bankers’ Association
(Nederlandse Vereniging van Banken) or any similar term applied by a financial
institution in The Netherlands pursuant to its general terms and conditions; and

(k) other Liens securing Indebtedness or obligations not exceeding $1,000,000 in
the aggregate at any time outstanding; provided that such Liens do not encumber
any of the Collateral.

 

74



--------------------------------------------------------------------------------

Section 6.02 Investments. Make any Investments, except:

(a) Investments held by the Company or such Subsidiary in the form of
(i) marketable direct or guaranteed obligations of the national governments of
France, the Netherlands, the United Kingdom, Australia and the United States;
(ii) deposit accounts; (iii) certificates of deposit and banker’s acceptances of
any of the Lenders or their branches; (iv) Commercial Paper rated P-1 or A-1 by
Standard & Poors or Moody’s Investors Service or the equivalent rating by any
other rating agency nationally recognized in the United States or the United
Kingdom; and (v) certificates of deposit and banker’s acceptances of any bank
with a AA or better rating from Moody’s Investors Service or the equivalent
rating by Standard & Poors or any other rating agency nationally recognized in
the United States or the United Kingdom. As used in this Agreement, “Commercial
Paper” shall mean short-term promissory notes due no later than 270 days from
the date of issuance of each such note;

(b) advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $250,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments of the Company in any Subsidiary and Investments of any
Subsidiary in the Company or in another Subsidiary; provided that the aggregate
principal amount of all such Investments in Subsidiaries that are not Subsidiary
Guarantors or Foreign Subsidiaries outstanding at any one time shall not exceed
$6,000,000; provided further that Borrowings made by the Designated Borrowers
may be used when no Default exists or will result therefrom to fund additional
Investments in Foreign Subsidiaries who are Guarantors and who pledge their
assets as Collateral for the Secured Obligations (other than the Obligations of
the Borrower and the Domestic Subsidiaries);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 6.03;

(f) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, any Person that, upon the consummation
thereof, will be wholly-owned directly by the Company or one or more of its
wholly-owned Subsidiaries (including as a result of a merger or consolidation);
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 6.02(f):

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 5.17 and Section 5.18;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Company and its
Subsidiaries in the ordinary course;

 

75



--------------------------------------------------------------------------------

(iii) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Company and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Company or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);

(iv) the total cash and noncash consideration (including the fair market value
of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Company and its Subsidiaries for any such purchase or other acquisition,
when aggregated with the total cash and noncash consideration paid by or on
behalf of the Company and its Subsidiaries for all other purchases and other
acquisitions made by the Company and its Subsidiaries pursuant to this
Section 6.02(f), shall not (A) exceed $15,000,000 for any single transaction or
(B) exceed $25,000,000 for any twelve month period; provided that immediately
after giving pro forma effect to any such acquisition, the Leverage Ratio shall
not exceed 2.25 to 1.00.

(v)(A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Company and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 6.15 and the Leverage Ratio shall
not exceed 2.25 times, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 5.01(a) or Section 5.01(b) as though such
purchase or other acquisition had been consummated as of the first day of the
fiscal period covered thereby; and

(vi) the Company shall have delivered to the Administrative Agent, at least five
Business Days prior to the date on which any such purchase or other acquisition
is to be consummated, a true and complete copy of the purchase agreement for
such purchase or other acquisition and a certificate of a Responsible Officer,
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders, certifying that all of the requirements set forth in this
clause (f) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(g) loans and advances outstanding on the Effective Date described on Schedule
6.02; and

(h) other Investments not exceeding $500,000 in the aggregate at any time
outstanding.

 

76



--------------------------------------------------------------------------------

Section 6.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 6.03 and
any refinancings, refundings, renewals or extensions thereof; provided that any
such Indebtedness owing to the Parent shall be subordinated in right of payment
to the Obligations upon terms and conditions reasonably satisfactory to the
Administrative Agent; and provided further that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (ii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;

(c) Indebtedness arising out of Investments permitted by Section 6.02 and
Guarantees in respect of Indebtedness of the Company or any Subsidiary otherwise
permitted hereunder;

(d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Agreement, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Agreement does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(e) Indebtedness in respect of capital leases, Off-Balance Sheet Liabilities and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 6.01(i); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $5,000,000;

(f) unsecured Indebtedness owing to Persons other than the Parent in an
aggregate principal amount not to exceed $2,000,000 at any time outstanding;

(g) any Indebtedness arising under guarantees entered into pursuant to
Section 2:403 of the Dutch Civil Code in respect of a group company
(groepsmaatschappij as stated in Section 2:403, paragraph 1, opening words)
incorporated in the Netherlands and any residual liability with respect to such
guarantees arising under Section 2:404 of the Dutch Civil Code; and

 

77



--------------------------------------------------------------------------------

(h) unsecured Indebtedness owing to the Parent in an aggregate principal amount
not to exceed $5,000,000 at any time outstanding; provided that any such
Indebtedness that is evidenced by a note shall be upon terms and conditions
satisfactory to the Administrative Agent including subordination to the
Obligations upon terms and conditions reasonably satisfactory to the Required
Lenders, and all payments of such Indebtedness shall in any event be subject to
Section 6.06.

Section 6.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that (y) when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person and (z) when any Subsidiary Guarantor is merging with another
Subsidiary, the Subsidiary Guarantor shall be the continuing or surviving
Person;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Subsidiary;
provided that (i) if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must either be the Company or a wholly-owned
Subsidiary and (ii) if the transferor in such a transaction is a Subsidiary
Guarantor, then the transferee must either be the Company or a Subsidiary
Guarantor; and

(c) any Subsidiary that is not a Material Subsidiary or a Subsidiary Guarantor
may dissolve or liquidate.

Section 6.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; and

(e) Dispositions permitted by Section 6.04;

 

78



--------------------------------------------------------------------------------

provided, however, that any Disposition pursuant to clauses (a) through
(d) shall be for fair market value.

Section 6.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Subsidiary may make Restricted Payments to its parent;

(b) the Company may declare and make dividend payments or other distributions
payable solely in the common stock or other common Equity Interests of the
Company;

(c) the Company and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; and

(d) so long as no Default shall have occurred and be continuing at the time
thereof or would result therefrom, the Company or any Subsidiary may make
Restricted Payments to the Parent or any of its Subsidiaries (other than the
Company or any Subsidiary of the Company); provided that the aggregate amount of
such Restricted Payments shall not exceed, during any fiscal year, the greater
of (A) $5,000,000 or (B) 50% of Net Income for the immediately preceding fiscal
year.

Section 6.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

Section 6.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Company and any of its wholly-owned
Subsidiaries or between and among any wholly-owned Subsidiaries which are
otherwise permitted by this Agreement.

Section 6.09 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Company or any other
Subsidiary or to otherwise transfer property to the Company or any other
Subsidiary, (ii) of any Subsidiary to Guarantee the Indebtedness of the Company
or (iii) of the Company or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however , that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 6.03(e) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

 

79



--------------------------------------------------------------------------------

Section 6.10 Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

Section 6.11 Amendment of Organization Documents. Amend any of its Organization
Documents.

Section 6.12 Accounting Changes. Make any change in its (a) accounting policies
or reporting practices, except as allowed by GAAP, or (b) fiscal year.

Section 6.13 Prepayment, Etc. of Subordinated Indebtedness. Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Indebtedness that is subordinated in right of payment to the Obligations.

Section 6.14 Amendment; Etc. of Documents related to Indebtedness. Amend, modify
or change in any manner any term or condition of any Indebtedness set forth in
Schedule 6.03, except for any refinancing, refunding, renewal or extension
thereof permitted by Section 6.03 or of any Indebtedness that is subordinated in
right of payment to the Obligations.

Section 6.15 Financial Covenants.

(a) Leverage Ratio. Permit the Leverage Ratio, as of the end of any fiscal
quarter determined for the four fiscal quarters then ended, to be greater than
2.75 to 1.00.

(b) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio, as of
the end of any fiscal quarter determined for the four fiscal quarters then
ended, to be less than 1.25 to 1.00.

(c) Minimum Asset Coverage. Permit the Minimum Asset Coverage Ratio to at any
time be less than 1.50 to 1.00.

Section 6.16 Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Company or any Subsidiary that
is made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 90 days after the Company or
such Subsidiary acquires or completes the construction of such fixed or capital
asset.

Section 6.17 OFAC. (a) (i) Violate any Anti-Terrorism Laws or (ii) engage in any
transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds from any category of prohibited offenses
designated by the Organization for Economic Co-operation and Development’s
Financial Action Task Force on Money Laundering or (iii) permit any of their
respective Affiliates to violate these laws or engage in these actions.

 

80



--------------------------------------------------------------------------------

(b)(i) Become a Blocked Person or (ii) permit any of their respective Affiliates
to become a Blocked Person.

(c)(i) Conduct any business or engage in making or receiving any contribution of
goods, services or money to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction related to, any property or interests
in property blocked pursuant to any Anti-Terrorism Law, (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempt to violate, any of the prohibitions set forth
in any Anti-Terrorism Law or (iv) knowingly permit any of their respective
Affiliates to do any of the foregoing.

Section 6.18 Limitations on Furmanite Holdings B.V. Permit Furmanite Holdings
B.V. to:

(a) hold any assets other than (i) the Equity Interests of its Subsidiaries
(and/or intercompany advances to its Subsidiaries and intercompany cash in
transit related thereto and to payments to Furmanite Offshore Services, Inc.),
(ii) agreements relating to the issuance, sale, purchase, repurchase or
registration of securities of its Subsidiaries, (iii) minute books and other
corporate books and records related to its Equity Interests or those of its
Subsidiaries and (iv) other miscellaneous non-material assets;

(b) have any liabilities other than (i) the liabilities under the Loan
Documents, (ii) tax liabilities arising in the ordinary course of business,
(iii) Indebtedness permitted under Section 6.03, (iv) corporate, administrative
and operating expenses in the ordinary course of business and (v) liabilities
under any contracts or agreements described in (a)(ii) above; or

(c) engage in any activities or business other than (i) holding the assets and
incurring the liabilities described in this Section 6.18 and activities
incidental and related thereto or (ii) making payments, dividends,
distributions, issuances or other activities permitted pursuant to Sections 6.02
or 6.06.

ARTICLE VII

Events of Default

Section 7.01 If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;

 

81



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Company, the Parent, or any Loan Party in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been materially
incorrect when made or deemed made;

(d) the Company fails to observe or perform any covenant, condition or agreement
contained in any of Section 5.01, Section 5.02, Section 5.03, Section 5.05,
Section 5.10, Section 5.11, Section 5.19, Section 5.20 or Article VI;

(e) any Loan Party or the Parent fails to perform or observe any other covenant
or agreement (not specified in subsection (a), (b) or (d) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable; which default
continues beyond any period of grace therein provided;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary or the Parent or any Subsidiary of any
Loan Party or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary or the Parent or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;

(i) the Company or any of its Subsidiaries or the Parent shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or

 

82



--------------------------------------------------------------------------------

consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any such Person or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) the Company or any Subsidiary or the Parent shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 shall be rendered against the Company or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company or any of its Subsidiaries to
enforce any such judgment or the Company or any of its Subsidiaries shall fail
within 30 days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

(o) except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien; or

(p) any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

(q) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

then, and in every such event (other than an event with respect to the Company,
its Subsidiaries or the Parent described in clause (h) or (i) of this Article),
and at any time thereafter during the

 

83



--------------------------------------------------------------------------------

continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Company, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers; and
in case of any event with respect to the Company, its Subsidiaries or the Parent
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Company, its Subsidiaries or the Parent accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers. Upon the occurrence
and the continuance of an Event of Default, the Administrative Agent may, and at
the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity, including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is

 

84



--------------------------------------------------------------------------------

communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02) or in the
absence of its own gross negligence or wilful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Company or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (d) any statement, warranty or representation
made in or in connection with any Loan Document, (e) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (f) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (g) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (h) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(i) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a commercial bank
or an Affiliate of any such commercial bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers,

 

85



--------------------------------------------------------------------------------

privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder, provided that the parties hereto acknowledge and agree that, for
purposes of the Dutch Collateral, any resignation by the Administrative Agent is
not effective with respect to its rights under the Parallel Debt and the
Parallel Debt Foreign Obligations until such rights are assigned to the
successor agent. The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article, Section 2.17(d) and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent. The Administrative Agent will reasonably
cooperate in assigning its rights under the Parallel Debt and the Parallel Debt
Foreign Obligations to any such successor agent and will reasonably cooperate in
transferring all rights under any Dutch Collateral Document (as the case may be)
to such successor agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Company and will rely significantly upon the Loan Parties’ books
and records, as well as on representations of the Company’s personnel and that
the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by the
Administrative Agent or such other Person as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.

 

86



--------------------------------------------------------------------------------

ARTICLE IX

Parallel Debt

(a) For the purpose of ensuring the validity and enforceability of any right of
pledge governed by the laws of the Netherlands:

(i) Furmanite Offshore Services, Inc. hereby irrevocably and unconditionally
undertakes to pay to the Administrative Agent an amount equal to the aggregate
amount due from time to time in respect of its Corresponding Obligations as they
may exist from time to time. The payment undertaking of Furmanite Offshore
Services, Inc. under this Article IX is to be referred to as its “Parallel
Debt”; and

(ii) Each of Furmanite Offshore Services, Inc. and Furmanite Holding B.V. hereby
irrevocably and unconditionally undertake to pay to the Administrative Agent an
amount equal to the aggregate amount due from time to time in respect of its
Corresponding Foreign Obligations as they may exist from time to time. The
payment undertaking of Furmanite Offshore Services, Inc. and Furmanite Holding
B.V. respectively under this Article IX is to be referred to as its “Parallel
Debt Foreign Obligations”.

(b) Each Parallel Debt and Parallel Debt Foreign Obligations will be payable in
the currency or currencies of the Corresponding Obligations and Corresponding
Foreign Obligations respectively and will become due and payable as and when and
to the extent one or more of the respective Corresponding Obligations or
Corresponding Foreign Obligations become due and payable. An Event of Default in
respect of the Corresponding Obligations and the Corresponding Foreign
Obligations shall constitute a default (verzuim) within the meaning of section
3:248 of the Dutch Civil Code with respect to the Parallel Debt and the Parallel
Debt Foreign Obligations respectively without any notice being required.

(c) Each of the parties to this Agreement and Furmanite Offshore Services, Inc.
hereby acknowledges that:

(i) each Parallel Debt constitutes an undertaking, obligation and liability of
Furmanite Offshore Services, Inc. to the Administrative Agent which is separate
and independent from, and without prejudice to, the Corresponding Obligations;
and

(ii) each Parallel Debt represents Administrative Agent’s own separate and
independent claim to receive payment of that Parallel Debt,

it being understood, in each case, that the amount which may become payable by
Furmanite Offshore Services, Inc. as its Parallel Debt shall never exceed the
total of the amounts which are payable under or in connection with the
Corresponding Obligations.

(d) Each of the parties to this Agreement and Furmanite Offshore Services, Inc.
and Furmanite Holding B.V. respectively hereby acknowledges that:

 

87



--------------------------------------------------------------------------------

(i) each Parallel Debt Foreign Obligation constitutes an undertaking, obligation
and liability of Furmanite Offshore Services, Inc. and Furmanite Holding B.V.
respectively to the Administrative Agent which is separate and independent from,
and without prejudice to, the Corresponding Foreign Obligations; and

(ii) each Parallel Debt Foreign Obligation represents Administrative Agent’s own
separate and independent claim to receive payment of that Parallel Debt Foreign
Obligations,

it being understood, in each case, that the amount which may become payable by
Furmanite Offshore Services, Inc. and Furmanite Holding B.V. respectively as its
Parallel Debt Foreign Obligations shall never exceed the total of the amounts
which are payable under or in connection with the Corresponding Foreign
Obligations.

(e) To the extent the Administrative Agent irrevocably receives any amount in
payment of a Parallel Debt, the Administrative Agent shall distribute that
amount in accordance with Section 2.18 of this Agreement. Upon irrevocable
receipt by the Administrative Agent of any amount in payment of a Parallel Debt
(a “Received Amount”), the Corresponding Obligations shall be reduced by amounts
totaling an amount (a “Deductible Amount”) equal to the Received Amount in the
manner as if the Deductible Amount were received by the relevant Secured Party
as a payment of the Corresponding Obligations on the date of receipt by the
Administrative Agent of the Received Amount.

(f) To the extent the Administrative Agent irrevocably receives any amount in
payment of a Parallel Debt Foreign Obligation, Administrative Agent shall
distribute that amount in accordance with Section 2.18 of this Agreement. Upon
irrevocable receipt by the Administrative Agent of any amount in payment of a
Parallel Debt Foreign Obligation (a “Foreign Received Amount”), the
Corresponding Foreign Obligations shall be reduced by amounts totaling an amount
(a “Foreign Deductible Amount”) equal to the Foreign Received Amount in the
manner as if the Foreign Deductible Amount were received by the relevant Secured
Party as a payment of the Corresponding Foreign Obligations on the date of
receipt by the Administrative Agent of the Foreign Received Amount.

(g) For the purpose of this Article IX the Administrative Agent acts in its own
name and on behalf of itself and not as agent, representative or trustee of any
Secured Party, and its claims against Furmanite Offshore Services, Inc. and
Furmanite Holding B.V. respectively under this Article IX shall not be held on
trust.

ARTICLE X

Miscellaneous

Section 10.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

88



--------------------------------------------------------------------------------

(i) if to any Loan Party, to the Company at:

Furmanite Worldwide, Inc.

2435 N. Central Expressway, Suite 700

Richardson, TX 75080

Attention: Robert S. Muff

Facsimile No: (972) 301-4079

(ii) if to the Administrative Agent, the Issuing Bank or the Swingline Lender,
for Borrowings in Dollars, to JPMorgan Chase Bank, N.A. at:

JPMorgan Chase Bank, N.A.

10 South Dearborn Street, 7th Floor

Chicago, Illinois 60603-2003

Attention: Loan and Agency Operations [LaDesiree Williams]

Facsimile No: (888) 303-9732

with a copy to

JPMorgan Chase Bank, N.A.

2200 Ross Avenue, 8th Floor

Dallas, Texas 75201

Attention: Kristen Wells

Facsimile No: (214) 965-2946

(iii) for Borrowings in an Available Foreign Currency, to J.P. Morgan Europe
Limited at:

J.P. Morgan Europe Limited

125 London Wall

London EC2Y 5AJ

Attention: The Manager, Loan & Agency Services

Facsimile No: 44 207 777 2360

(iv) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (B) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

 

89



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Section 2.03
or to compliance and no Default certificates delivered pursuant to
Section 5.02(b) unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Company (on behalf of the
Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient, and (ii) posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

Section 10.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company, the Administrative Agent and the Required Lenders or, (ii) in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, with the consent of the Required Lenders; provided that no
such agreement shall (A) increase the Commitment of any Lender without the
written consent of such Lender (including any such Lender that is a Defaulting
Lender), (B) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (C) postpone any scheduled date of payment of the principal amount of
any Loan or LC

 

90



--------------------------------------------------------------------------------

Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (D) change Section 2.18(b) or
(d) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender), (E) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby, (F) change Section 2.20, without the consent of each Lender
(other than any Defaulting Lender), (G) release any Subsidiary Guarantor from
its obligation under any Loan Documents (except as otherwise permitted herein or
in the other Loan Documents), without the written consent of each Lender (other
than any Defaulting Lender), or (iii) except as provided in clause (c) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral, without the written consent of each Lender (other than any
Defaulting Lender); provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any change to Section 2.20 shall require
the consent of the Administrative Agent, the Issuing Bank and the Swingline
Lender). The Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 10.04

(c) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry, and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interest of a Subsidiary, the
Administrative Agent is authorized to release any Subsidiary Guaranty provided
by such Subsidiary), (iii) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII. Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided that, the Administrative Agent may in its discretion, release its Liens
on Collateral valued in the aggregate not in excess of $1,000,000 during any
calendar year without the prior written authorization of the Required Lenders.
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

 

91



--------------------------------------------------------------------------------

Section 10.03 Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. Expenses being reimbursed by the Company under this Section
include, without limiting the generality of the foregoing, costs and expenses
incurred in connection with:

(A) appraisals and insurance reviews;

(B) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(C) -taxes, fees and other charges for (1) lien and title searches and title
insurance and (2) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;

(D) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(E) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Company as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Company shall, jointly and severally, indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in

 

92



--------------------------------------------------------------------------------

connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of their Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, (iv) the failure of the Borrowers to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by the Borrowers for Taxes pursuant to Section 2.17, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee. This Section 10.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, penalty, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the Issuing Bank or
the Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.

Section 10.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance

 

93



--------------------------------------------------------------------------------

with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Company, provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof, and provided further that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

94



--------------------------------------------------------------------------------

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or 2.06(e),
2.07(b), 2.18(d) or 10.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and

 

95



--------------------------------------------------------------------------------

Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(1) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (2) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

96



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 10.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 10.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

97



--------------------------------------------------------------------------------

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Company against
any of and all the Secured Obligations held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured. The applicable Lender shall
notify the Company and the Administrative Agent of such set-off or application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such set-off or application under this Section. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any U.S. Federal or New
York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

 

98



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrowers. For the purposes of this Section, “Information” means all information
received from the Borrowers relating to the Borrowers or their business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
the Borrowers; provided that, in the case of information received from the
Borrowers after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 10.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or

 

99



--------------------------------------------------------------------------------

looking to any margin stock for the repayment of the Borrowings provided for
herein. Anything contained in this Agreement to the contrary notwithstanding,
neither the Issuing Bank nor any Lender shall be obligated to extend credit to
the Borrowers in violation of any Requirement of Law.

Section 10.14 USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the names and
addresses of the Borrowers and other information that will allow such Lender to
identify the Borrowers in accordance with the Act.

Section 10.15 Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

Section 10.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

Section 10.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWER:

FURMANITE WORLDWIDE, INC.

 

By:    

Name:

Title:

 

Robert S. Muff

Principal Financial Officer

DESIGNATED BORROWERS:

FURMANITE INTERNATIONAL FINANCE LIMITED

 

Acting by:

 

Name: Robert S. Muff

Title: Director

     

In the presence of:

 

Name: Sheila Williams

Title: Assistant Secretary

   FURMANITE LIMITED         

Acting by:

 

Name: Robert S. Muff

Title: Director

     

In the presence of:

 

Name: Sheila Williams

Title: Assistant Secretary

  

For the purposes of Article IX:

FURMANITE OFFSHORE SERVICES, INC.

 

By:    

Name:

Title:

 

Robert S. Muff

Principal Financial Officer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FURMANITE HOLDING B.V.

 

Name: Robert Scott Muff

Title: Director A

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, and as Administrative
Agent, Issuing Bank and Swingline Lender

 

By:    

Name:

Title:

 

Jim Cunningham

Banker Senior — MM

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

OTHER LENDERS:

WELLS FARGO BANK, N.A.

 

By:

   

Name:

   

Title:

   

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK

 

By:

   

Name:

   

Title:

   

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

  

Commitment

 

JPMorgan Chase Bank, N.A.

   $ 30,000,000   

Wells Fargo Bank, N.A.

   $ 30,000,000   

Compass Bank

   $ 15,000,000   

Total

   $ 75,000,000   

Commitment Schedule



--------------------------------------------------------------------------------

Schedule 1.01

MANDATORY COSTS RATE SCHEDULE

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank. The Mandatory Cost is not applicable to Loans made in
Dollars.

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable and good faith
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a BPS Denominated Loan:

 

AB + C(B – D) + E x 0.01

100 – (A + C)

  

per cent. per annum

 

  (b) in relation to a Loan in any currency other than British Pounds Sterling:

 

E x 0.01

300

   per cent. per annum.

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

Schedule 1.01



--------------------------------------------------------------------------------

  B is the percentage rate of interest (excluding the Mandatory Cost and, if the
Loan is not paid when due, the additional rate of interest specified in
Section 2.13(c)) payable for the relevant Interest Period on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement;

 

  (c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

Schedule 1.01



--------------------------------------------------------------------------------

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a) the jurisdiction of its Facility Office; and

(b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12. Any reasonable determination made by the Administrative Agent in good faith
pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all parties.

13. The Administrative Agent may from time to time, after consultation with the
applicable Borrower and the Lenders, determine and notify to all applicable Loan
Parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such reasonable determination made in good
faith shall, in the absence of manifest error, be conclusive and binding on all
parties.

Schedule 1.01



--------------------------------------------------------------------------------

“Reference Banks” means, in relation to the Eurocurrency Rate and Mandatory Cost
the principal London offices of JPMorgan Chase Bank, London Branch or such other
banks as may be appointed by the Administrative Agent in consultation with the
applicable Borrower.

Schedule 1.01



--------------------------------------------------------------------------------

Schedule 3.08

Real Property Owned or Leased in the United States and United Kingdom

UNITED KINGDOM

 

Entity    Address    Property Owned or Leased Furmanite International Limited   

Furman House

Shap Road

Kendal, Cumbria

LA9 6RU

   Owned Furmanite International Limited   

Bay 3

Kendal, Cumbria

LA9 6RU

   Leased Furmanite International Limited   

Parkhill Road

Kingstown Industrial Estate

Carlisle, Cumbria

CA3 0EX

   Owned Furmanite International Limited   

Thompson House, Thompson St

Thompson Close

Whittington Moor

Chesterfield, Derbyshire

S41 9AZ

   Leased Furmanite International Limited   

D16 Wellheads Industrial Centre

Wellheads Crescent

Dyce, Aberdeen

AB21 7GA

   Leased Furmanite International Limited   

P.O. Box 30

Bo’ness Road

Grangemouth

FK 3 9XQ

   Leased Furmanite International Limited   

Worldwide Way

Kiln Lane Industrial Estate Stallingbrough, Grimsby

North East Lincolnshire

DN41 8DY

   Leased Furmanite International Limited   

Owens Road

Skippers Lane Industrial Estate

South Bank, Middlesbrough

Cleveland

TS6 6HE

   Owned



--------------------------------------------------------------------------------

Furmanite International Limited

  

Sunningdale House

Sunnigndale Road

South Park Industrial Estate

Scunthorpe, Lincolnshire

DN16 3RN

   Owned

Furmanite International Limited

  

7 Colville Court

Winwick Quay

Warrington, Cheshire

WA2 8 QT

   Leased

Furmanite International Limited

  

PO Box 137

The Wilton International Site

Wilton, Redcar

TS10 4YB

   Leased

UNITED STATES

 

Entity    Address    Property Owned or Leased Furmanite US GSG LLC   

123 Park Drive

Saraland, AL 36571

   Owned   

410 South College, Unit H

El Dorado, AR 71730

   Leased   

3000 Bayshore Road

Benicia, CA 94510

   Leased   

19700 Magellan Drive

Torrance, CA 90502

   Leased   

850 East 73rd Avenue

Unit 9

Denver, CO 80229

   Leased   

408 Woodmont Road

Milford, CT 06460

   Leased   

530 Cooper Commerce Drive

Apopka, FL 32703

   Leased   

4133 N. Canal Street

Jacksonville, FL 32209

   Leased   

407 Old Mill Road

Cartersville, GA 30120

   Leased



--------------------------------------------------------------------------------

  

91-220 Kalaeloa Blvd.

Unit B

Kapolei, HI 96707

   Leased   

10 Eisenhower Lane, North

Lombard, IL 60148

   Leased   

1931 Northwind Parkway

Hobart, IN 46342

   Leased   

524 Oil Hill Road

El Dorado, KS 64042

   Leased   

2601 Grassland Drive

Louisville, KY 40299

   Leased   

200 Woodland Drive

LaPlace, LA 70068

   Leased Furmanite US GSG LLC   

215 N. Beglis Pkwy

Sulphur, LA 70663

   Owned   

460 Spiral Blvd

Unit #3

Hastings, MN 55033

   Leased   

1224 Forest Pkwy, Suite #120

Paulsboro, NJ 08066

   Leased   

2461 Iorio St.

Union, NJ 07083

   Leased   

1200 Atando Avenue , Suite A

Charlotte, NC 28206

   Leased   

2271 N. Moraine Dr

Dayton, OH 45439

   Leased Furmanite US GSG LLC   

9740 S. 219th East Ave.

Broken Arrow, OK 74014

   Owned Furmanite US GSG LLC   

1200 N. 43rd Street East

Muskogee, OK 74403

   Owned   

711 Parkway View Drive

Pittsburgh, PA 15205

   Leased   

705 Langham Drive, Suite K

Beaumont, TX 77707

   Leased   

2310 Joyce Drive

Corpus Christi, TX 78417

   Leased



--------------------------------------------------------------------------------

Furmanite US GSG LLC   

6330 Dixie Drive

Houston, TX 77087

   Owned   

3068 E. Woodlawn

Kilgore, TX 76682

   Leased   

101 Old Underwood Rd , Unit E

LaPorte, TX 77571

   Leased   

1810 S. Milestone, Suite A

Salt Lake City, UT 84104

   Leased   

1447 W. 27th Street

Norfolk, VA 23508

   Leased   

8045 Leesburg Pike, Suite 400

Vienna, VA 22182

   Leased   

7820 South 196th St, Bldg. #4

Kent, WA 98032

   Leased   

170 Lost Pavement Rd

Parkersburg, WV 26101

   Leased   

2435 North Central Express Way

Suite 700/800

Richardson, TX 75080

   Leased   

35598 Highway 30

Geismar, LA 70734

   Leased Self Leveling Machines, Inc.   

25123 Harper Drive

The Woodlands, Texas 77380

   Owned



--------------------------------------------------------------------------------

Schedule 3.09

Environmental Compliance

None



--------------------------------------------------------------------------------

Schedule 3.18

Subsidiaries; Equity Interests

Part (a) Subsidiaries

See Attached

Part (b) Equity Interests

See Attached



--------------------------------------------------------------------------------

Company or Subsidiary

  

Owner

  

Percent Owned

  

Jurisidiction

FURMANITE WORLDWIDE, INC. (formerly Kaneb International, Inc.)

   Furmanite Corporation    100%    Delaware

Furmanite America Inc.

   Furmanite Worldwide, Inc.    100%    Virginia

Furmanite US GSG LLC

   Furmanie America, Inc.    100%    Delaware

Furmanite Canada Corporation

   Furmanie America, Inc.    100%    Nova Scotia

Advance Integrity Solutions, Inc.

   Furmanie America, Inc.    100%    Texas

Self Leveling Machines, Inc.

   Furmanite Worldwide, Inc.    100%    Texas

Furmanite International Finance Limited

   Furmanite Worldwide, Inc.    100%    England

Furmanite Offshore Services, Inc.

   Furmanite Worldwide, Inc.    100%    Delaware

Furmanite Holding BV

   Furmanite Offshore Services, Inc.    100%    Holland

Furmanite SAS

   Furmanite Holding B.V.    100%    France

Furmanite Mechanical Technology Services (Shanghai) Co., Ltd.

   Furmanite Holding B.V.    100%    China

Furmanite GSG BV

   Furmanite Holding B.V.    100%    Holland

Metaholding BV

   Furmanite Holding B.V.    100%    Holland

Metalock BV

   Metaholding BV    100%    Holland

Furmanite BV

   Furmanite Holding B.V.    100%    Holland

Furmanite Limited (formerly Kaneb UK plc)

   Furmanite Holding B.V.    100%    England

Furmanite 1986 (formerly Furmanite 1986 Ltd.)

   Furmanite Limited    100%    England

Furmanite International Ltd.

   Furmanite 1986    100%    England

IPSCO International Limited

   Furmanite International Ltd.    100%    England

Furmanite Middle East SPC

   Furmanite International Ltd.    100%    Bahrain

Furmanite West Africa Limited

   Furmanite International Ltd.    100%    Nigeria

Furmanite GSG Limited

   Furmanite 1986    100%    England

Furmanite Holding AS

   Furmanite Holding B.V.    100%    Norway

Furmanite AS (Norway)

   Furmanite Holding AS    100%    Norway

CMS: Corrision Monitoring Services AS

   Furmanite AS    100%    Norway

Furmanite AB (Sweden)

   Furmanite Holding B.V.    100%    Sweden

Furmanite A/S (Denmark)

   Furmanite Holding B.V.    100%    Denmark

Furmanite GSG BVBA

   Furmanite Holding B.V.    100%    Belgium

Furmanite BVBA

   Furmanite Holding B.V.    100%    Belgium

Furmanite Singapore PTE Ltd.

   Furmanite Holding B.V.    100%    Singapore

Furmanite Malaysia LLC

   Furmanite Holding B.V.    100%    Delaware

Specialty Industrial Services Sdn.Bhd.

   Furmanite Malaysia LLC    12%    Malaysia

Furmanite (Malaysia) Sdn.Bhd.

   Specialty Industrial Services Sdn.Bhd.    100%    Malaysia

Furmanite Australia Pty Ltd (formerly Denon Pty Ltd)

   Furmanite Holding B.V.    100%    Australia

Furmanite NZ Limited (formerly Furmanite V & P Eng. Ltd, formerly V & P Eng.
Ltd)

   Furmanite Holding B.V.    100%    New Zealand

Furmanite Kazakhstan LLP

   Furmanite Holding B.V.    100%    Kazakhstan

Furmanite Azerbajian LLP

   Furmanite Holding B.V.    100%    Azerbajian

Furmanite Aruba N.V.

   Furmanite Holding B.V.    100%    Aruba

ASSOCIATED COMPANIES

        

Fuji Furmanite Company Limited

      10%    Japan

Self Leveling Machines, LLC

         United Arab Emirates

SLMM Pte Ltd

         Singapore



--------------------------------------------------------------------------------

Schedule 3.18

Entity Information

 

Borrower   

Taxpayer Identification

Number

   Jurisdiction of Organization Furmanite Worldwide, Inc.    75-2713594   
Delaware

 

Designated Borrowers   

Organization Identification

Number

   Jurisdiction of Organization Furmanite International Finance Limited   
05764823    United Kingdom Furmanite Limited    02530049    United Kingdom



--------------------------------------------------------------------------------

Schedule 3.19

Intellectual Property; Licenses, Etc.

None



--------------------------------------------------------------------------------

Schedule 5.01

Financial Statements

See Attached



--------------------------------------------------------------------------------

Schedule 6.01

Liens

On February 23, 2011, Furmanite Worldwide, Inc. (“FWI”) entered into a Stock
Purchase Agreement to acquire 100% of the outstanding stock of Self Leveling
Machines, Inc. and a subsidiary of FWI entered into an Asset Purchase Agreement
to acquire substantially all of the material operating and intangible assets of
Self Levelling Machines Pty. Ltd. (collectively, “SLM”). FWI funded the cost of
the acquisition with $5.0 million in cash and by issuing notes payable (the
“Notes”) to the sellers’ equity holders for $5.3 million ($2.9 million
denominated in U.S. dollar and $2.4 million denominated in Australian dollar)
payable in two annual installments, which mature on February 23, 2013. All
obligations under the Notes are secured by a first priority lien on the assets
acquired in the acquisition.

The Charge of Deposit dated May 13, 2008 created by Furmanite International
Limited on Account designation 33576297 securing all monies due or to become due
from Furmanite International Limited to Westminister National Bank Plc securing
the liabilities (not to exceed £75,000 in the aggregate at any time) of
Furmanite International Limited to National Westminister Bank Plc.

The Charge of Deposit dated June 6, 2010 created by Furmanite International
Limited on Account designation 33626413 securing all monies due or to become due
from Furmanite International Limited to Westminister National Bank Plc securing
liabilities (not to exceed AUD 400,000 in the aggregate at any time) of
Furmanite Australia Pty Ltd to National Australia Bank.



--------------------------------------------------------------------------------

Schedule 6.02

Investments

Promissory note payable by Furmanite Germany, Inc. to Furmanite SAS with a
principal balance of approximately €84,000.

Promissory note payable by Furmanite Germany, Inc. to Furmanite Holding B.V.
with a principal balance of approximately €1,709,000.



--------------------------------------------------------------------------------

Schedule 6.03

Indebtedness

On February 23, 2011, Furmanite Worldwide, Inc. (“FWI”) entered into a Stock
Purchase Agreement to acquire 100% of the outstanding stock of Self Leveling
Machines, Inc. and a subsidiary of FWI entered into an Asset Purchase Agreement
to acquire substantially all of the material operating and intangible assets of
Self Levelling Machines Pty. Ltd. (collectively, “SLM”). FWI funded the cost of
the acquisition with $5.0 million in cash and by issuing notes payable (the
“Notes”) to the sellers’ equity holders for $5.3 million ($2.9 million
denominated in U.S. dollar and $2.4 million denominated in Australian dollar)
payable in two annual installments, which mature on February 23, 2013. All
obligations under the Notes are secured by a first priority lien on the assets
acquired in the acquisition.

The liabilities (not to exceed £75,000 in the aggregate at any time) of
Furmanite International Limited to National Westminister Bank Plc in connection
with: (a) the guarantee (Reference No.: TFPLDG325285) issued by National
Westminister Bank Plc in favor of BEDA OXYGENTECHNIK ARMATUREN GMBH; and (b) the
guarantee (Reference No.: TFPLDG325284) issued by National Westminister Bank Plc
in favor of HM REVENUE AND CUSTOMS.

The liabilities (not to exceed AUD 400,000 in the aggregate at any time) of
Furmanite Australia Pty Ltd to National Australia Bank in connection with:
(a) the guarantee issued by National Australia Bank in favor of Taras Nominees;
(b) the guarantee issued by National Australia Bank in favor of Snowy Mountains
Corporation; (c) the guarantee issued by National Australia Bank in favor of
Anton Grgic; and (d) the letter of credit facility provided by National
Australia Bank to Furmanite Australia Pty Ltd.



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and [INSERT NAME OF ASSIGNEE] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.      Assignor:

   

2.      Assignee:

      [and is an Affiliate/Approved Fund of [IDENTIFY LENDER]]

3.      Borrowers:

  Furmanite Worldwide, Inc.

4.      Administrative Agent:

  JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement,

5.      Credit Agreement:

  The $75,000,000 Credit Agreement dated as of March 5, 2012 among Furmanite
Worldwide, Inc., a Delaware corporation (the “Company”) and certain Subsidiaries
of the Company party thereto, the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other agents parties thereto.

 

A-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

  

Aggregate Amount of

Commitment/Loans for all

Lenders

   Amount of
Commitment/Loans
Assigned    Percentage Assigned of
Commitment/Loans    $_______________    $_______________    $_______________   
$_______________    $_______________    $_______________    $_______________   
$_______________    $_______________

 

7.      Effective Date:

   _______________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:

 

[NAME OF ASSIGNOR]

By:     Name:     Title:    

 

ASSIGNEE:

 

[NAME OF ASSIGNEE]

By:     Name:     Title:    

 

A-2



--------------------------------------------------------------------------------

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:     Name:     Title:    

 

Consented to:

 

FURMANITE WORLDWIDE, INC.

By:     Name:     Title:    

 

A-3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company and its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company or its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 3.05 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

A-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of March 5, 2012 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among FURMANITE WORLDWIDE, INC., a Delaware
corporation (the “Company”) and certain Subsidiaries of the Company party
thereto (collectively, the “Borrowers”), the other Loan Parties, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders and as the Issuing Bank. Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE BORROWERS,
THAT:

1. I am the duly elected             of the Company;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements and such financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrowers and their consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes. All
representations and warranties of the Borrowers set forth in the Loan Documents
are true and correct with the same effect as though made on and as of the date
hereof;

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (a) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (b) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.05 of the Agreement;

4. I hereby certify that no Loan Party has changed (a) its name, (b) its chief
executive office, (c) principal place of business, (d) the type of entity it is
or (e) its state of incorporation or organization without having given the
Administrative Agent the notice required by Section 5.5 of the Guaranty and
Collateral Agreement;

5. Exhibit A attached hereto sets forth financial data and computations
evidencing the Company’s compliance with certain covenants of the Agreement, all
of which data and computations are true, complete and correct; and

 

B-1



--------------------------------------------------------------------------------

6. Exhibit B hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this certificate is delivered.

7. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (a) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (b) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

 

 

 

 

8. Listed below are the following items to the extent required to be disclosed
pursuant to the terms of the Agreement or the Guaranty and Collateral Agreement
(a) the account holder, depository bank and address, account number, and type of
account for each deposit account opened by any Loan Party, (b) any new
Subsidiary created or acquired, (c) any real property acquired, and (d) any
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses or other intellectual property rights owned or hereafter
created or acquired by any Loan Party during the quarter most recently ended.

 

 

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Exhibit A and Exhibit B hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this             day of
            ,             .

 

FURMANITE WORLDWIDE, INC., as Company By:     Name:     Title:    

 

B-2



--------------------------------------------------------------------------------

EXHIBIT A

TO THE COMPLIANCE CERTIFICATE

Compliance as of             ,             with Sections 5.01(b) and 6.15 of the
Agreement.

Financial Covenants.

 

  1. Total Leverage Ratio. The Company will not, nor will it permit any
Subsidiary to, permit the Leverage Ratio, determined as of the end of each
fiscal quarter, for the then most recently ended four fiscal quarters to be
greater than 2.75 to 1.00.

A. Total Leverage Ratio (Section 6.15(a))

 

1. Consolidated Funded Indebtedness Outstanding

   $    

2. Excess Cash

  

3. Consolidated EBITDA

  

4. Ratio of Line (A1-A2) to A3

      :1.0   

5. Line A4 ratio must not exceed

     2.75:1.00   

6. The Borrower is in compliance (circle yes or no)

     yes/no   

 

  2. Fixed Charge Coverage Ratio. The Company will not, nor will it permit any
Subsidiary to, permit the Fixed Charge Coverage Ratio, determined as of the end
of each fiscal quarter, for the then most recently ended four fiscal quarters to
be less than 1.25 to 1.00.

B. Fixed Charge Coverage Ratio (Section 6.15(b))

 

1. Consolidated EBITDA

   $    

2. Unfinanced portion of Capital Expenditures

  

3. Consolidated Interest Expense

  

4. Scheduled principal payments on Indebtedness

  

5. Income tax expense in cash

  

6 Restricted Payments

  

7. Ratio of Line (B1-B2) to (B3+B4+B5+B6)

      :1.0   

8. Line B7 ratio must be greater than

     1.25:1.00   

9. The Borrower is in compliance (circle yes or no)

     yes/no   

 

  3. Minimum Asset Coverage. The Company will not, nor will it permit any
Subsidiary to, permit the Minimum Asset Coverage Ratio to be less than 1.50 to
1.00.

C. Minimum Asset Coverage (Section 6.15(c))

 

1. Unrestricted cash, net accounts receivable, net inventory, net property,
plant and equipment

   $    

2. Consolidated Funded Indebtedness

  

3. Ratio of Line C1 to C2

      :1.0   

4. Line C3 ratio must be greater than

     1.50:1.00   

5. The Borrower is in compliance (circle yes or no)

     yes/no   

 

B-3



--------------------------------------------------------------------------------

EXHIBIT B

COMPANY’S APPLICABLE RATE CALCULATIONS

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] DESIGNATED BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:             ,             

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.23 of that certain Credit Agreement, dated as of March 5,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among FURMANITE WORLDWIDE,
INC., a Delaware corporation (the “Company”), the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent, and reference is made thereto for
full particulars of the matters described therein. All capitalized terms used in
this Designated Borrower Request and Assumption Agreement and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

Each of             (the “Designated Borrowers”) and the Company confirms,
represents and warrants to the Administrative Agent and the Lenders that the
Designated Borrower is a Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Section 2.23 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is
            .

Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number

 

Jurisdiction of Organization

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original

 

C-1



--------------------------------------------------------------------------------

party to the Credit Agreement as a Borrower. Effective as of the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
confirms its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
a Designated Borrower Notice delivered to the Company and the Lenders pursuant
to Section 2.23 of the Credit Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[DESIGNATED BORROWER] By:     Name:     Title:    

 

FURMANITE WORLDWIDE, INC. By:     Name:     Title:    

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] DESIGNATED BORROWER NOTICE

Date:             ,             

 

To: Furmanite Worldwide, Inc.

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.23
of that certain Credit Agreement, dated as of March 5, 2012 (as amended,
restated, exempted, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among FURMANITE WORLDWIDE, INC., a Delaware
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Designated Borrower Notice and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [            ] shall be a Designated Borrower and may
receive Loans for its account on the terms and conditions set forth in the
Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:     Name:     Title:    

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] OPINION OF COUNSEL FOR THE LOAN PARTIES

[To be Attached]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

U.S. TAX CERTIFICATE

(FOR NON-U.S. [LENDERS] [PARTICIPANTS]

THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to the Credit Agreement dated as of March 5, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among FURMANITE WORLDWIDE, INC., a Delaware corporation (the
“Company”) and certain Subsidiaries of the Company party thereto, each lender
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the [Loan(s) (as well as any Note(s) evidencing such Loan(s))]
[participation] in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished [the Administrative Agent and the Company] [its
participating Lender] with a certificate of its non-U.S. person status on IRS
Form W-8BEN. By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform [the Company and the Administrative Agent] [such Lender] and
(ii) the undersigned shall have at all times furnished [the Company and the
Administrative Agent] [such Lender] with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER OR PARTICIPANT] By:     Name:     Title:    

Date:             , 20__

 

F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

U.S. TAX CERTIFICATE

(FOR NON-U.S. [LENDERS] [PARTICIPANTS]

THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to the Credit Agreement dated as of March 5, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among FURMANITE WORLDWIDE, INC., a Delaware corporation (the
“Company”) and certain Subsidiaries of the Company party thereto, each lender
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
[Loan(s) (as well as any Note(s) evidencing such Loan(s))] [participation] in
respect of which it is providing this certificate, (ii) its partners/members are
the sole beneficial owners of such [Loan(s) (as well as any Note(s) evidencing
such Loan(s))] [participation], (iii) with respect to [the extension of credit
pursuant to this Credit Agreement] [participation], neither the undersigned nor
any of its partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished [the Administrative Agent and the Company] [its
participating Lender] with IRS Form W-8IMY accompanied by an IRS Form W-8BEN
from each of its partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
[the Company and the Administrative Agent] [such Lender] and (ii) the
undersigned shall have at all times furnished [the Company and the
Administrative Agent] [such Lender] with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER OR PARTICIPANT] By:     Name:     Title:    

Date:             , 20        

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] BORROWING REQUEST

JPMorgan Chase Bank, N.A.

Loan and Agency Operations

10 South Dearborn Street, 7th Floor

Chicago, Illinois 60603-2003

Attention: [LaDesiree Williams][(Telecopy No. (888) 303-9732 ]

J.P. Morgan Europe Limited

125 London Wall

London EC2Y 5AJ

Attention: The Manager, Loan & Agency Services (Telecopy No. +44 207 777 2360)

Reference is made to that certain Credit Agreement, dated as of March 5, 2012
(as amended, modified, renewed or extended, the “Agreement”) among FURMANITE
WORLDWIDE, INC., a Delaware corporation (the “Company”), certain Designated
Borrowers from time to time party thereto (collectively, the “Borrowers”), the
other Loan Parties from time to time party thereto, the Lenders from time to
time party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent. The
undersigned hereby gives you notice, irrevocably, pursuant to Section 2.03 of
the Agreement, that the undersigned hereby requests a Revolving Borrowing under
the Agreement, and in connection with such Revolving Borrowing, sets forth below
the information relating to such Revolving Borrowing (the “Proposed Borrowing”)
as required by Section 2.03 of the Agreement. Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Agreement.

(i) The name of the applicable Borrower is [            ].

(ii) The aggregate amount of the Proposed Borrowing is $[            ].

(iii) The Business Day of the Proposed Borrowing is [            ], 20        .

(iv) The Loans to be made pursuant to the Proposed Borrowing shall be initially
maintained as [ABR Borrowings] [Eurocurrency Borrowings].

(v) The initial currency of the Proposed Borrowing shall be [Australian Dollars]
[British Pounds Sterling] [Dollars] [Euros].

(vi) The initial Interest Period for the Proposed Borrowing is [one month] [two
months] [three months] [six months].

(vii) The location of the applicable Borrower’s account is             .

(viii) The number of the applicable Borrower’s account is             .

 

G-1



--------------------------------------------------------------------------------

The undersigned hereby certifies, represents, warrants, covenants and agrees
that the following statements will be true on the date of the Proposed
Borrowing, both immediately before and after giving effect to the Proposed
Borrowing and to the proposed use of the proceeds thereto:

1. The representations and warranties of the Borrowers set forth in the
Agreement and all other Loan Documents are true and correct in all material
respects as of such date (unless such representations and warranties are stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

2. No event has occurred and is continuing or would result from the Loan
requested herein or from the application of proceeds therefrom which constitutes
or would constitute a Default.

3. The conditions precedent to the funding of the Loan set forth in Article IV
of the Agreement have been satisfied.

4. The funding of the Loan requested herein will not violate any Law.

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Request as of
[            ,] 20[        ].

[Signatures on Following Page]

 

G-2



--------------------------------------------------------------------------------

BORROWER:

 

[FURMANITE WORLDWIDE, INC.] [DESIGNATED BORROWER]

By:     Name:     Title:    

 

G-3



--------------------------------------------------------------------------------

SCHEDULE 1.01

MANDATORY COSTS RATE SCHEDULE

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank. The Mandatory Cost is not applicable to Loans made in
Dollars.

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable and good faith
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a BPS Denominated Loan:

 

AB + C(B – D) + E x 0.01

100 – (A + C)

   per cent. per annum

 

  (b) in relation to a Loan in any currency other than British Pounds Sterling:

 

E x 0.01

300

   per cent. per annum.

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

Schedule 1.01 - 1



--------------------------------------------------------------------------------

  B is the percentage rate of interest (excluding the Mandatory Cost and, if the
Loan is not paid when due, the additional rate of interest specified in
Section 2.13(c)) payable for the relevant Interest Period on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

  5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement;

 

  (c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative

 

Schedule 1.01 - 2



--------------------------------------------------------------------------------

Agent, the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a) the jurisdiction of its Facility Office; and

(b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12. Any reasonable determination made by the Administrative Agent in good faith
pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all parties.

13. The Administrative Agent may from time to time, after consultation with the
applicable Borrower and the Lenders, determine and notify to all applicable Loan
Parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such reasonable determination made in good
faith shall, in the absence of manifest error, be conclusive and binding on all
parties.

 

Schedule 1.01 - 3



--------------------------------------------------------------------------------

“Reference Banks“ means, in relation to the Eurocurrency Rate and Mandatory Cost
the principal London offices of JPMorgan Chase Bank, London Branch or such other
banks as may be appointed by the Administrative Agent in consultation with the
applicable Borrower.

 

Schedule 1.01 - 4